        

Exhibit 10.1




AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
May 22, 2013
among
HINES GLOBAL REIT PROPERTIES LP,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
J.P. MORGAN EUROPE LIMITED,
as Administrative Agent for Foreign Currencies
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
TORONTO BRANCH,
as Administrative Agent for Canadian Dollars
and
BANK OF AMERICA, N.A.,
as Syndication Agent
and
BMO HARRIS FINANCING, INC.
and
REGIONS BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents
J.P. MORGAN SECURITIES LLC and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners and Joint Lead Arrangers











--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


ARTICLE I Definitions
1

SECTION 1.01 Defined Terms                            1
SECTION 1.02 Classification of Loans and Borrowings                22
SECTION 1.03 Terms Generally                            22
SECTION 1.04 Accounting Terms; GAAP                        22
SECTION 1.05 Currencies; Currency Equivalents                    23


ARTICLE II The Credits
23

SECTION 2.01 Commitments                            23
SECTION 2.02 Loans and Borrowings                        23
SECTION 2.03 Requests for Revolving Borrowings                    24
SECTION 2.04 Change of Currency                            25
SECTION 2.05 Swingline Loans                            25
SECTION 2.06 Letters of Credit                            26
SECTION 2.07 Funding of Borrowings                        30
SECTION 2.08 Interest Elections                            30
SECTION 2.09 Termination, Reduction and Increase of Commitments        31
SECTION 2.10 Repayment of Loans; Evidence of Debt                33
SECTION 2.11 Prepayment of Loans                            33
SECTION 2.12 Fees                                    34
SECTION 2.13 Interest                                35
SECTION 2.14 Alternate Rate of Interest                        36

2



--------------------------------------------------------------------------------




SECTION 2.15 Increased Costs                            36
SECTION 2.16 Break Funding Payments                        37
SECTION 2.17 Taxes                                38
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs        41
SECTION 2.19 Mitigation Obligations; Replacement of Lenders            43
SECTION 2.20 Defaulting Lenders.                            43
SECTION 2.21 Special Provisions Regarding Foreign Currency Loans        45
SECTION 2.22 Extension                                46


ARTICLE III Representations and Warranties
48

SECTION 3.01 Organization; Powers                        48
SECTION 3.02 Authorization; Enforceability                        48
SECTION 3.03 Governmental Approvals; No Conflicts                48
SECTION 3.04 Financial Condition; No Material Adverse Change            48
SECTION 3.05 Properties                                48
SECTION 3.06 Litigation and Environmental Matters                49
SECTION 3.07 Compliance with Laws and Agreements                50
SECTION 3.08 Investment Company Status                        50
SECTION 3.09 Taxes                                50
SECTION 3.10 ERISA                                50
SECTION 3.11 Disclosure                                51
SECTION 3.12 Insurance                                51
SECTION 3.13 Subsidiaries                                51
SECTION 3.14 Solvent                                51
SECTION 3.15 Sanctions Laws and Regulations                    51



3



--------------------------------------------------------------------------------




ARTICLE IV Conditions
52

SECTION 4.01 Effective Date                            52
SECTION 4.02 Each Credit Event                            52


ARTICLE V Affirmative Covenants
53

SECTION 5.01 Financial Statements; Ratings Change and Other
Information        53
SECTION 5.02 Notices of Material Events                        54
SECTION 5.03 Existence; Conduct of Business                    54
SECTION 5.04 Payment of Obligations                        54
SECTION 5.05 Maintenance of Properties; Insurance                    54
SECTION 5.06 Books and Records; Inspection Rights                54
SECTION 5.07 Compliance with Laws                        55
SECTION 5.08 Use of Proceeds and Letters of Credit                    55
SECTION 5.09 Accuracy Of Information                        55
SECTION 5.10 Financial Tests                            55
SECTION 5.11 Unencumbered Pool                            56
SECTION 5.12 Guaranties                                56
SECTION 5.13 Environmental Matters                        57


ARTICLE VI Negative Covenants
57

SECTION 6.01 Indebtedness                                57
SECTION 6.02 Liens                                58
SECTION 6.03 Fundamental Changes                        59
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions        59
SECTION 6.05 Hedging Agreements                            60
SECTION 6.06 Restricted Payments                            60

4



--------------------------------------------------------------------------------




SECTION 6.07 Transactions with Affiliates                        60
SECTION 6.08 Restrictive Agreements                        61
SECTION 6.09 Lender Ownership                            61
SECTION 6.10 Sanctions Laws and Regulations                    61
SECTION 6.11 Government Regulation                        61


ARTICLE VII Events of Default
62

SECTION 7.01 Events of Default                            62


ARTICLE VIII The Administrative Agent
64

SECTION 8.01 General                                64


ARTICLE IX Miscellaneous
65

SECTION 9.01 Notices                                65
SECTION 9.02 Waivers; Amendments                        67
SECTION 9.03 Expenses; Indemnity; Damage Waiver                68
SECTION 9.04 Successors and Assigns                        69
SECTION 9.05 Survival                                72
SECTION 9.06 Counterparts; Integration; Effectiveness                72
SECTION 9.07 Severability                                73
SECTION 9.08 Right of Setoff                            73
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of
Process        73
SECTION 9.10 WAIVER OF JURY TRIAL                        74
SECTION 9.11 Headings                                74
SECTION 9.12 Confidentiality                            74
SECTION 9.13 Interest Rate Limitation                        75

5



--------------------------------------------------------------------------------




SECTION 9.14 Judgment Currency                            76
SECTION 9.15 USA PATRIOT Act                            76








SCHEDULES:


Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 3.13 -- List of Subsidiaries
Schedule 5.11 -- Unencumbered Pool
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions






EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B -- List of Guarantors
Exhibit B-1 -- Form of Guaranty
Exhibit C -- Form of Revolving/Term Note
Exhibit C-1 -- Form of Swingline Note
Exhibit D -- Form of Compliance Certificate

6



--------------------------------------------------------------------------------




Exhibit E-1 -- U.S. Tax Compliance Certificate
Exhibit E-2 -- U.S. Tax Compliance Certificate
Exhibit E-3 -- U.S. Tax Compliance Certificate
Exhibit E-4 -- U.S. Tax Compliance Certificate





7



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of May 22,
2013, among HINES GLOBAL REIT PROPERTIES LP, the LENDERS party hereto, JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, J.P. MORGAN EUROPE
LIMITED, as Administrative Agent for Foreign Currencies, JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, TORONTO BRANCH, as Administrative Agent for Canadian
Dollars, BANK OF AMERICA, N.A., as Syndication Agent, and BMO HARRIS FINANCING,
INC., REGIONS BANK, and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation
Agents.
The Borrower, the Administrative Agent and certain of the Lenders entered into a
Credit Agreement dated as of April 13, 2012 (as amended to the date hereof, the
“Original Credit Agreement”). The Borrower, the Administrative Agent and the
Lenders have agreed to amend and restate the Original Credit Agreement pursuant
to the terms of this Agreement. Accordingly, the parties hereto agree as
follows:
ARTICLE I
Definitions
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, with respect to
Eurodollar Borrowings denominated in a Foreign Currency, the Adjusted LIBO Rate
shall mean the LIBO Rate.
“Adjusted Net Operating Income” means, for any income producing Real Property,
the Net Operating Income less the Capital Expenditure Reserve for such property.
“Administrative Agent” means (a) with respect to Borrowing Requests and the
administration of Loans denominated in a Foreign Currency and Foreign Currency
Letters of Credit, J.P. Morgan Europe Limited, (b) with respect to Borrowing
Requests and the administration of Loans or Letters of Credit denominated in
Canadian Dollars, JPMorgan Chase Bank, National Association, Toronto Branch, and
(c) for all other purposes under the Loan Documents, JPMorgan Chase Bank, N.A.
in its capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business

8



--------------------------------------------------------------------------------




Day, the immediately preceding Business Day) plus 1%, provided that, for the
avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the
rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such page) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Loan Commitments represented by such Lender's Revolving Loan
Commitment, or the percentage of the total Foreign Currency Commitments
represented by such Lender's Foreign Currency Commitment, or the percentage of
the total Term Loan Commitments represented by such Lender's Term Loan
Commitment, as applicable. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the ratio of Indebtedness to Total Asset Value, depending on whether a Revolving
Loan or a Term Loan:
Revolving Loans and Swingline Loans:
Ratio of Indebtedness
to Total Asset Value:
ABR
Spread
Eurodollar
Spread
Category 1
less than 45%
0.75%
1.75%
Category 2
greater than or equal to 45% and less than 50%
0.875%
1.875%
Category 3
greater than or equal to 50% and less than 55%
1%
2%
Category 4
greater than or equal to 55% and less than 60%
1.25%
2.25%
Category 5
greater than or equal to 60%
1.75%
2.75%




9



--------------------------------------------------------------------------------




Term Loans:
Ratio of Indebtedness
to Total Asset Value:
ABR
Spread
Eurodollar
Spread
Category 1
less than 45%
0.65%
1.65%
Category 2
greater than or equal to 45% and less than 50%
0.775%
1.775%
Category 3
greater than or equal to 50% and less than 55%
0.9%
1.9%
Category 4
greater than or equal to 55% and less than 60%
1.15%
2.15%
Category 5
greater than or equal to 60%
1.65%
2.65%



For purposes of the foregoing, until the Administrative Agent has received the
Compliance Certificate for the period ending March 31, 2013, the Applicable Rate
for Category 3 shall be in effect.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Australian Bill Rate” means, for any Interest Period: (a) the average bid rate
(expressed as a percentage yield per annum to maturity being the arithmetic
average, rounded up to the nearest four decimal places) published at or about
10:30 a.m., Sydney local time, on the first day of such Interest Period on the
Reuters Screen under the heading “BBSY” for bills of exchange having a tenor
approximating as closely as possible the length of such Interest Period, or (b)
if the rate described under clause (a) above is not published at the relevant
time, or the basis on which that rate is displayed is changed and in the opinion
of the Administrative Agent it ceases to reflect the applicable Lenders' cost of
funding, then the applicable rate will be determined by the Administrative Agent
to be the average of the buying rates quoted to the Administrative Agent by
three (3) Australian banks at or about 10:30 a.m., Sydney local time, on the
date of determination for bills of exchange with a tenor approximating the
length of such Interest Period.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date for Revolving Loans (as same may
be extended in accordance with this Agreement) and the date of termination of
the Revolving Loan Commitments.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian,

10



--------------------------------------------------------------------------------




assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Hines Global REIT Properties LP, a Delaware limited
partnership.
“Borrowing” means (a) Loans of the same Class or Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, (b) when
used in connection with a Loan or a Letter of Credit denominated in a Foreign
Currency, the term “Business Day” shall also exclude any day on which commercial
banks and the London foreign exchange market are not open to settle payments in
the Principal Financial Center where such Foreign Currency is cleared and
settled (which for Canadian Dollars shall be Toronto, Canada), and (c) when used
in connection with a Loan or Letter of Credit denominated in Euros, the term
“Business Day” shall also exclude any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer System (TARGET) (or, if such
clearing system ceases to be operative, such other clearing system (if any)
determined by the Administrative Agent to be a suitable replacement) is not open
for settlement of payment in Euros.
“Capital Expenditure Reserve” means, on an annual basis (or a pro-rata basis for
assets owned less than twelve (12) months on the date of calculation), an amount
equal to (a) for use in calculating the Adjusted Net Operating Income, the sum
of (A) the product of (i) the aggregate number of gross square feet of
improvements contained in each Real Property parcel owned by the Borrower or any
Subsidiary of the REIT that has reached the Stabilization Date, measured as of
the last day of each of the immediately preceding four (4) calendar quarters and
averaged, multiplied by (ii) $0.15 for Retail Property and Industrial Property,
$0.25 for Office Buildings, plus (B) the sum of $200 per unit for Multifamily
Residential Property that has reached the Stabilization Date; and (b) for use in
calculating Value, the sum of (A) the product of (i) the aggregate number of
gross square feet of improvements contained in the applicable Real Property
owned by the Borrower or any Subsidiary of the REIT that has reached the
Stabilization Date, calculated as of the last day of the immediately preceding
calendar quarter, multiplied by (ii) $0.15 for Retail Property and Industrial
Property, $0.25 for Office Buildings, plus (B) the sum of $200 per unit for
Multifamily Residential Property that has reached the Stabilization Date.
Capital Expenditure Reserve shall be calculated

11



--------------------------------------------------------------------------------




on a consolidated basis in accordance with GAAP, and including (without
duplication) the Equity Percentage of Capital Expenditure Reserve for the REIT's
Subsidiaries and Unconsolidated Affiliates.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CDOR Rate” means, with respect to a Eurodollar Borrowing denominated in
Canadian Dollars for the relevant Interest Period, the Canadian deposit offered
rate which, in turn means on any day the annual rate of interest which is the
rate determined as being the arithmetic average of the quotations of all
institutions listed in respect of the relevant Interest Period for Canadian
dollar denominated bankers' acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swap Dealer
Association, Inc. definitions, as modified and amended from time to time, as of
10:00 a.m., Toronto, Ontario local time, on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m., Toronto, Ontario local time, to reflect
any error in the posted rate of interest or in the posted average annual rate of
interest); provided that if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the CDOR component of such rate calculated
above on that day shall be calculated as the cost of funds quoted by the
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m., Toronto, Ontario local time, on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 33% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the REIT; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the REIT by Persons who were neither (i) nominated by the board of
directors of the Borrower nor (ii) appointed by directors so nominated; (c) the
REIT shall no longer be the sole general partner of the Borrower; or (d) the
REIT shall no longer own at least seventy percent (70%) of the Equity Interests
in the Borrower.
“Change in Law” means the occurrence after the Effective Date (or, with respect
to any Lender that becomes a party to this Agreement after the Effective Date,
such later date after which such Lender becomes a party to this Agreement) (a)
the adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided,
however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in “Law”, regardless of the date enacted, adopted or issued.

12



--------------------------------------------------------------------------------




“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means the Revolving Loan Commitment or the Term Loan Commitment, or
any combination thereof (as the context requires).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Currency Valuation Date” has the meaning set forth in Section 2.11(c).
“Debt Service Coverage Ratio” means the ratio of (a) the REIT's EBITDA for the
immediately preceding four (4) calendar quarters less the Capital Expenditure
Reserve for such period; to (b) all of the principal and interest paid on the
REIT's Indebtedness for such period (excluding balloon payments of principal due
at the stated maturity of such Indebtedness, and any full or partial loan
prepayments prior to the stated maturity thereof).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender's good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender's good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender that it will comply with its obligations (and is financially able
to meet such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans under

13



--------------------------------------------------------------------------------




this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party's receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bankruptcy Event.
“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Executive Order; (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list (the “SDN List”) or is
otherwise the subject of any Sanctions Laws and Regulations; (c) in which an
entity or person on the SDN List has 50% or greater ownership interest or that
is otherwise controlled by an SDN.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Dollar Equivalent” means, with respect to any Revolving Credit Exposure
denominated in any Foreign Currency, the amount of dollars that would be
required to purchase the amount of the Foreign Currency equal to such Revolving
Credit Exposure on the date of determination, based upon the exchange rate at
approximately 11:00 a.m., London time, on the Reuters World Currency Page. In
the event that such rate does not appear on any Reuters World Currency Page, the
exchange rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be selected by the Administrative
Agent, or, in the event no such service is selected, such exchange rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of dollars are then being conducted, at or about 11:00
a.m., local time, on such date for the purchase of the dollars for delivery two
(2) Business Days later; provided, however, that if, at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any method as it reasonably deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
“dollars”, “Dollars” or “$” refers to lawful money of the United States of
America.
“Domestic Real Property” means Real Property located in one of the fifty states
of the United States of America.
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, in each case, as determined on a consolidated
basis in accordance with GAAP, plus or minus (c) to the extent included in the
determination of net income, any losses or gains resulting from (i) Real
Property sales other than merchant build sales, (ii) write-downs, write-ups,
write-offs or other valuation adjustments of assets or liabilities, (iii)
adjustments for interest rate swaps, (iv) adjustments for acquisition fees and
related costs included as an expense, (v) adjustments for “straight-line rent
accounting,” (vi) prepayment of debt, and (vii) non-cash adjustments for
currency exchanges, and including (without duplication) the Equity Percentage of
EBITDA for the REIT's Subsidiaries and Unconsolidated Affiliates.
“Effective Date” means the date of this Agreement.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.

14



--------------------------------------------------------------------------------




“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®,ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.
“Eligible Ground Lease” means a lease of Real Property in which the Borrower or
a Subsidiary of the Borrower is ground lessee meeting the following
requirements: (a) a remaining term (including renewal options exercisable at
lessee's sole option) of at least twenty-five (25) years, and (b) the
Administrative Agent has determined that the ground lease is financeable in that
it provides or allows (either in the ground lease or in a current valid estoppel
letter executed by the landlord) for, without further consent from the landlord,
(i) notice and right to cure to lessee's lender, (ii) a pledge and mortgage of
the leasehold interest, and (iii) recognition of a foreclosure of the leasehold
interest including no prohibition on entering into a new lease with the lender.
“Eligible Qualified Property” means Qualified Real Property that satisfies all
of the following requirements: (a) such property must be wholly owned (if held
within a Subsidiary of the Borrower, such Subsidiary shall be prohibited from
incurring recourse indebtedness); (b) such property must be free from any
material structural, title or environmental issues; (c) such property must be
Domestic Real Property; and (d) such property must be controlled by the
Borrower.
“EMU Legislation” means the legislative measures of the European Council
(including the European Council regulations) for the introduction of, changeover
to or operation of the Euro in one or more member states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary of the Borrower
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equity Percentage” means the aggregate ownership percentage of the REIT and its
Subsidiaries in each Subsidiary or Unconsolidated Affiliate, which shall be
calculated as follows: (a) for inclusion in Indebtedness, the REIT's nominal
capital ownership interest in the Subsidiary or the Unconsolidated Affiliate as
set forth in the Subsidiary's or the Unconsolidated Affiliate's organizational
documents, and (b) for all other purposes, the greater of (i) the REIT's nominal
capital ownership interest in the Subsidiary or the Unconsolidated Affiliate as
set forth in the Subsidiary's or the Unconsolidated Affiliate's organizational
documents, and (ii) the REIT's economic ownership interest in the Subsidiary or

15



--------------------------------------------------------------------------------




the Unconsolidated Affiliate, reflecting the REIT's share of income and expenses
of the Subsidiary or the Unconsolidated Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 303 of
ERISA and Section 430 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan by the PBGC
(for which the reporting requirements have not been waived); (b) the failure of
a Plan to meet the minimum funding standards under Section 430 of the Code or
Section 302(c) of ERISA (determined without regard to any waiver of funding
provisions therein); (c) the filing pursuant to Section 412(c) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to the institution
of proceedings to terminate any Plan or to appoint a trustee to administer any
Plan; (f) the incurrence by the Borrower or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan (as a
substantial employer pursuant to Section 4063 of ERISA) or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
“Euro” means the single currency of participating member states of the European
Union.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate, the CDOR Rate or the
Australian Bill Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party's failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Loan Party is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Party or
the grant by such Loan Party of a security interest becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Loan Party or security interest is or becomes illegal.

16



--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient's failure to comply with Section 2.17(f), (d) any
U.S. Federal withholding Taxes imposed under FATCA, and (e) any U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of an
Administrative Agent pursuant to a law in effect on the date on which such
Administrative Agent becomes a party to this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version of such provisions that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, chief operating officer,
principal accounting officer, treasurer or controller of the Borrower.
“Foreign Currency” means the lawful currency of any of (a) the United Kingdom
(British Pounds Sterling), (b) the European Economic Union (Euros), (c)
Australia (the Australian Dollar), or (d) Canada (the Canadian Dollar).
“Foreign Currency Commitment” means with respect to each Lender, the amount set
forth on Schedule 2.01 as its commitment for Revolving Loans in Foreign
Currencies, or in the Assignment and Assumption pursuant to which such Lender
assumed its Commitment, as such amount may be reduced or increased from time to
time pursuant to assignment by or to such Lender pursuant to Section 9.04 or
increased or decreased pursuant to Section 2.09. The aggregate Dollar Equivalent
of the Lenders' Foreign Currency Commitments is $212,500,000 (assuming aggregate
Revolving Loan Commitments of $425,000,000 and ratably adjusted for changes in
the aggregate Revolving Loan Commitments pursuant to this Agreement).
“Foreign Currency Equivalent” means, with respect to any amount in dollars, the
amount of any Foreign Currency that could be purchased with such amount of
dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent,” as determined by the Administrative
Agent.

17



--------------------------------------------------------------------------------




“Foreign Currency Letter of Credit” means any Letter of Credit denominated in
Foreign Currency.
“Foreign Currency Sublimit” means the Dollar Equivalent of Revolving Loans
denominated in Foreign Currency and Foreign Currency Letters of Credit, equal to
$212,500,000 (assuming aggregate Revolving Loan Commitments of $425,000,000 and
ratably adjusted for changes in the aggregate Revolving Loan Commitments
pursuant to this Agreement).
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means, collectively, Hines Global REIT, Inc., a Maryland
corporation, the Persons listed on Exhibit B attached hereto, and any other
Person who from time to time has executed a Guaranty as required by the terms of
this Agreement.
“Guaranty” means a guaranty in the form of Exhibit B-1 attached hereto, and
collectively all of such Guaranties.
“Hazardous Materials” means all wastes and all hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

18



--------------------------------------------------------------------------------




“Historical Value” means the recorded book value, before consideration of
accumulated depreciation, of Real Property, including improvements, tenant
improvements, ordinary related purchase transaction costs, the cost of capital
improvements (including construction costs for property under construction or
development) and leasing commissions that are capitalized in accordance with
GAAP, made by the Borrower, less any provision for losses, all determined in
accordance with GAAP.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others based
on the amount guaranteed by such Person, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers'
acceptances, (k) payments received in consideration of sale of an ownership
interest in the Borrower when the interest so sold is determined, and the date
of delivery is, more than one (1) month after receipt of such payment and only
to the extent that the obligation to deliver such interest is not payable solely
in such interest of such Person, and (l) all obligations, contingent or
otherwise, of such Person with respect to any Hedging Agreements that are not
secured by Real Property. For purposes of determining Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Each of the components of Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP, as applicable, and including
(without duplication) the Equity Percentage of Indebtedness for the REIT's
Subsidiaries and Unconsolidated Affiliates.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes.
“Industrial Property” means Real Property that is used primarily for service
center/light industrial/bulk warehouse (not heavy manufacturing) purposes.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Information Memorandum” means the Confidential Information Memorandum dated
April, 2013 relating to the Borrower and the Transactions.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

19



--------------------------------------------------------------------------------




“Interest Expense” means all of a Person's paid, accrued or capitalized interest
expense (excluding from capitalized interest expense funds available to be drawn
for interest expense on a construction loan, either from the loan or an
established reserve account) on such Person's Indebtedness (whether direct,
indirect or contingent, and including, without limitation, interest on all
convertible debt but not non-cash interest expense on convertible debt), and
including (without duplication) the Equity Percentage of Interest Expense for
the REIT's Subsidiaries and Unconsolidated Affiliates.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each calendar month, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months' duration, each day prior to the
last day of such Interest Period that occurs at intervals of three (3) months'
duration after the first day of such Interest Period, and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“International Real Property” means any Real Property that is not Domestic Real
Property.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases

20



--------------------------------------------------------------------------------




to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lender Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR 01 Page (or on any successor
or substitute page on such screen at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period (or in the
case of a Foreign Currency Loan denominated in Pounds Sterling, on the first day
of such Interest Period), as the rate for dollar deposits in the London
interbank market with a maturity comparable to such Interest Period. In the
event that such rate does not appear on such page (or on any successor or
substitute page on such screen or otherwise on such screen), the “LIBO Rate”
shall be determined by reference to such other comparable publicly available
service for displaying interest rates for dollar deposits in the London
interbank market as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which dollar deposits
or Foreign Currency deposits of $5,000,000 and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period (or in the case of a Foreign Currency Loan
denominated in Pounds Sterling, on the first day of such Interest Period).
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Notes, the Guaranty and all other
instruments, agreements and written obligations executed and delivered by any of
the Loan Parties in connection with the transactions contemplated hereby.
“Loan Party” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, and shall mean either the Revolving Loans or the Term Loan, or both,
as applicable.
“Major Acquisition” means (i) any single acquisition of a Person or assets by
the REIT that has a gross purchase price equal to or greater than ten percent
(10.0%) of the then Total Asset Value (without giving effect to the
acquisition), or (ii) one or more acquisitions of one or more Persons or assets
by the REIT in any two (2) consecutive calendar quarters which in the aggregate
have a gross purchase price equal to or greater than ten percent (10.0%) of the
Total Asset Value (without giving effect to the acquisition).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the REIT and its Subsidiaries taken
as a whole, (b) the ability of the

21



--------------------------------------------------------------------------------




Borrower to perform any of its obligations under this Agreement or (c) the
rights of or benefits available to the Lenders under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding (a) $25,000,000 for Recourse Debt, and (b)
$60,000,000 for all other such Indebtedness.
“Maturity Date” means (a) the date three (3) years after the Effective Date for
Revolving Loans, and (b) four (4) years after the Effective Date for the Term
Loan, in each case as the same may be extended in accordance with Section 2.22.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Multifamily Residential Property” means Real Property that is used primarily
for multifamily residential apartments, which may include ancillary uses such as
retail uses.
“Net Operating Income” means, for any income producing operating Real Property,
the difference between (a) any rental revenues (other than those paid or payable
other than in cash), proceeds and other income received from such property,
including all pass-through reimbursables (to the extent the expense being
reimbursed is included as an expense in clause (b) below), early lease
termination or other penalties to the extent they replace revenue which would
have been earned during the same period, proceeds from rental interruption
insurance, and percentage rent (but excluding security or other deposits, or
other income of a non-recurring nature) during the determination period, less
(b) an amount equal to all costs and expenses (excluding interest expense,
income taxes and any expenditures that are capitalized in accordance with GAAP)
incurred as a result of, or in connection with, or properly allocated to, the
operation or leasing of such property during the determination period; provided,
however, that the amount for the expenses for the management of a property
included in clause (b) above shall be set at the greater of actual expense or
two and one-half percent (2.5%) of the amount provided in clause (a) above. Net
Operating Income shall be calculated on a consolidated basis in accordance with
GAAP, and including (without duplication) the Equity Percentage of Net Operating
Income for the REIT's Subsidiaries and Unconsolidated Affiliates.
“Net Worth” means Total Asset Value less Indebtedness of the REIT.
“Note” means a promissory note in the form attached hereto as Exhibit C payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by the Borrower, as the same may be amended, supplemented, modified
or restated from time to time and shall include the Swingline Note; “Notes”
means, collectively, all of such Notes outstanding at any given time.
“Occupancy Level” means the occupancy level of a Real Property that is leased to
bona fide tenants (including leases to Affiliates of any Loan Party or the
subject property manager (or any of their respective Affiliates) up to a maximum
amount of space covered by such leases (including expansion options) of five
percent (5.0%) of the net rentable space in the applicable project) paying rent
under written leases, based on the square feet of occupancy at the time of
determination.
“Office Buildings” means Real Property that is used primarily for general office
space, which may include ancillary uses such as retail and restaurant uses.

22



--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 7.01; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary of the Borrower;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

23



--------------------------------------------------------------------------------




“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody's;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio
assets of at least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 430 of the Code or Section 303 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its office located
at 270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Principal Financial Center” means, in the case of any Foreign Currency, the
principal financial center where such Foreign Currency is cleared and settled,
as determined by the Administrative Agent.
“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

24



--------------------------------------------------------------------------------




“Qualified Real Property” means Real Property that (a) is not subject to a Lien
in any manner, other than Permitted Encumbrances, and (b) is not subject to or
affected by any limiting agreement as described in Section 6.08 of this
Agreement.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including Eligible Ground Leases and direct financing leases of
land and improvements owned by a Person), together with all equipment,
furniture, materials, supplies and personal property now or hereafter located at
or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by any Person.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Recourse Debt” means Indebtedness of the REIT and any of its Subsidiaries for
which the obligor (including as a guarantor) has personal liability in addition
to the value of the collateral.
“Register” has the meaning assigned to such term in Section 9.04.
“REIT” means Hines Global REIT, Inc., a Maryland corporation.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loans and unused Commitments representing more than 66 ⅔% of the
sum of the total Revolving Credit Exposures, Term Loans and unused Commitments
at such time; provided that, for the purpose of determining the Required Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower shall be disregarded.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“Retail Property” means Real Property that is used primarily as a retail
shopping center, which may include ancillary uses such as office, medical and
restaurant uses.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans

25



--------------------------------------------------------------------------------




hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender's Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.09 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. A Lender's Revolving Loan Commitment shall include its
Foreign Currency Commitment, if any. The initial amount of each Lender's
Revolving Loan Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Revolving
Loan Commitment, as applicable. The initial aggregate amount of the Lenders'
Revolving Loan Commitments is $425,000,000.
“S&P” means Standard & Poor's.
“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”), and (b) any sanctions measures imposed by the
United Nations Security Council, European Union or the United Kingdom.
“Secured Debt” means the Indebtedness of the REIT and any of its Subsidiaries
secured by a Lien.
“Secured Recourse Debt” means Secured Debt that is Recourse Debt.
“Sharing Event” means (i) the occurrence of an Event of Default with respect to
a Loan Party under clauses (g) or (h) of Section 7.01, or (ii) the acceleration
of the maturity date of the Loans by the Administrative Agent upon the
occurrence of an Event of Default.
“Stabilization Date” means, with respect to a property, the earlier of (a)
twelve (12) months after substantial completion of new construction or
development, or (b) the first date the Occupancy Level is at least ninety
percent (90%).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subordinated Debt” means Unsecured Debt owed to Hines Interests Limited
Partnership or Persons Controlled by Hines Interests Limited Partnership, and
subordinated to the payment of the Indebtedness incurred under this Agreement
and any Liens securing the Indebtedness incurred under this Agreement on terms
satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with full consolidation method GAAP as of such date.

26



--------------------------------------------------------------------------------




“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Swingline Note” means a promissory note in the form attached hereto as
Exhibit C-1 payable to the Swingline Lender evidencing the obligations of the
Borrower to the Swingline Lender and executed by the Borrower, as the same may
be amended, supplemented, modified or restated from time to time.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term Loan” means a Loan made pursuant to Section 2.01.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan hereunder on the Effective Date in an amount not
exceeding the amount set forth on Schedule 2.01. The initial aggregate amount of
the Lenders' Term Loan Commitments is $200,000,000.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of the REIT's, the Borrower's and any of the REIT's Subsidiaries'
Real Property; plus (b) the amount of any cash and cash equivalents, excluding
tenant security and other restricted deposits (other than as allowed by clause
(e) of this definition) of the REIT; plus (c) investments in the REIT's
Unconsolidated Affiliates that are engaged primarily in the business of
investment in and operation of Real Property, valued at an amount equal to the
Value of each Unconsolidated Affiliate's Real Property multiplied by the Equity
Percentage for that Unconsolidated Affiliate; plus (d) loans, advances and
extensions of credit that are made by the REIT or any of its Subsidiaries or
Unconsolidated Affiliates that are not then in default (calculated on the book
value of the investment in accordance with GAAP, multiplied in the case of
Unconsolidated Affiliates by the Equity Percentage for that Unconsolidated
Affiliate); plus (e) earnest money deposits for potential Real Property
acquisitions where the potential beneficiary of the deposit is not claiming that
the underlying purchase agreement is in default, not to exceed five percent
(5.0%) of Total Asset Value before giving effect to such deposits. The
components of Total Asset Value shall be calculated on a consolidated basis in
accordance with GAAP, as applicable. For the purposes of calculating Total Asset
Value, the aggregate value of International Real Property may not exceed 60% of
Total Asset Value inclusive of such amount, decreasing to 55% on and after
December 31, 2013.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.

27



--------------------------------------------------------------------------------




“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is a
Eurodollar Loan or Borrowing or is determined by reference to the Alternate Base
Rate.
“Unconsolidated Affiliate” means, with respect to any Person (the “parent”), at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would not be consolidated with those of
the parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with full consolidation method GAAP as of
such date.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Adjusted Net
Operating Income for the Unencumbered Pool for the immediately preceding four
(4) calendar quarters, to (b) the greater of (i) the REIT's Interest Expense on
all of the Unsecured Debt other than Subordinated Debt for the immediately
preceding four (4) calendar quarters or (ii) an amount equal to the Unsecured
Debt other than Subordinated Debt on the determination date multiplied by five
and one-half percent (5.50%) per annum. If the applicable Real Property has not
been owned for all of the twelve (12) preceding months, then the calculation of
the ratio for clause (ii) shall use the annualized Adjusted Net Operating Income
for that property based on the period of ownership.
“Unencumbered Pool” has the meaning assigned to such term in Section 5.11.
“Unencumbered Value Ratio” means the ratio (expressed as a percentage) of
(a) the Unsecured Debt other than Subordinated Debt to (b) the sum of (without
duplication) the aggregate Value of all of the Unencumbered Pool.
“Unsecured Debt” means Indebtedness of the REIT and its Subsidiaries which is
not Secured Debt, including the Loans.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Value” means the sum of the following:
(a)    for Domestic Real Property that the REIT or a Subsidiary of the REIT has
owned for all of the immediately preceding twelve (12) calendar months and for
newly constructed Multifamily Residential Property that has reached the
Stabilization Date, Value will be determined by dividing (i) the aggregate Net
Operating Income of the subject property based on the immediately preceding
twelve (12) calendar months (or in the case of such Multifamily Residential
Property based on the period of time after it has reached the Stabilization
Date, and annualized), less the Capital Expenditure Reserve for such property,
by (ii) 7.00% for Office Buildings located in the Boston, Massachusetts, New
York, New York, Los Angeles, California, San Francisco, California and
Washington, D.C. metropolitan areas, and such other metropolitan areas approved
by the Administrative Agent, and 7.50% for all other Office Buildings, 7.25% for
regional malls and grocery store-anchored retail centers, and 7.75% for all
other Retail Property, 7.75% for Industrial Property and 6.50% for Multifamily
Residential Property; plus
(b)    for Domestic Real Property that has not been owned by the REIT or a
Subsidiary of the REIT for all of the immediately preceding twelve (12) calendar
months and for newly constructed

28



--------------------------------------------------------------------------------




Multifamily Residential Property that has not reached the Stabilization Date or
Multifamily Residential Property that is under construction, the Historical
Value of the subject property; plus
(c)    for International Real Property, the Historical Value of the subject
property.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary of
the REIT at “fair value”, as defined therein.

29



--------------------------------------------------------------------------------




SECTION 1.05 Currencies; Currency Equivalents. At any time, any reference in the
definition of the term “Foreign Currency” or in any other provision of this
Agreement to the currency of any particular nation shall mean the then lawful
currency of such nation at such time whether or not the name of such currency is
the same as it was on the Effective Date. Except as provided in Section 2.09(d),
for purposes of determining (a) whether the amount of the total Revolving Credit
Exposures would exceed the Foreign Currency Sublimit or the aggregate Revolving
Loan Commitments, (b) the aggregate unutilized amount of the Revolving Loan
Commitments, and (c) the LC Exposure related to Foreign Currency Letters of
Credit, the Revolving Credit Exposure relating to any Foreign Currency shall be
deemed to be the Dollar Equivalent of the amount of the Foreign Currency
determined as of the date of such Borrowing or the issuance of such Foreign
Currency Letter of Credit, as applicable. Wherever in this Agreement a required
minimum or multiple amount is expressed in dollars, but the Loans, the Revolving
Credit Exposure, the Letter of Credit or LC Exposure is denominated in a Foreign
Currency, the minimum or multiple amount will be the relevant Foreign Currency
Equivalent of such dollar amount determined as of the later of the most recent
Currency Valuation Date, and the date of the applicable Borrowing or issuance of
the applicable Letter of Credit as the case may be.
ARTICLE II
The Credits
SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Revolving Loans to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (a) such Lender's Revolving Credit Exposure exceeding such
Lender's Revolving Loan Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the total Revolving Loan Commitments. Subject to the terms
and conditions hereof, each Lender severally agrees to make a Term Loan to the
Borrower on the Effective Date in the principal amount of such Lender's Term
Loan Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans. Each Lender's agreement to make Revolving Loans denominated in
Foreign Currency and to issue and participate in Foreign Currency Letters of
Credit is subject to (1) such Foreign Currency being readily available to the
Administrative Agent and to all Lenders and being freely transferable and freely
convertible to dollars in the London foreign exchange market, and (2) Reuters
(or any successor thereto) reporting a LIBO Rate for such Foreign Currency (with
a BBSY rate for Australian dollars and CDOR for Canadian dollars) relating to
the applicable Interest Period. In no event shall (x) the aggregate amount of
Revolving Loans denominated in Foreign Currency plus the LC Exposure for Foreign
Currency Letters of Credit exceed the Foreign Currency Sublimit, or (y) any
Lender's Revolving Credit Exposure for Revolving Loans denominated in Foreign
Currency plus such Lender's LC Exposure for Foreign Currency Letters of Credit
exceed such Lender's Foreign Currency Commitment, in each case determined on
each Currency Valuation Date. Pursuant to Chapter 346 (“Chapter 346”) of the
Texas Credit Code, the Borrower, the Administrative Agent and the Lenders
expressly agree that Chapter 346 shall not apply to the Notes or to any
Revolving Loan evidenced by the Notes and that neither the Notes nor any such
Revolving Loan shall be governed by or subject to the provisions of Chapter 346
in any manner whatsoever.
SECTION 2.02 Loans and Borrowings.
(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder.

30



--------------------------------------------------------------------------------




(b)Subject to Section 2.14, each Revolving Borrowing or Term Loan shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. ABR Loans may
only be in dollars and Eurodollar Loans may be in dollars or, if a Eurodollar
Revolving Loan, in a Foreign Currency. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000.00 and not less than $5,000,000.00. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000.00 and not less than $5,000,000.00; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments for the applicable Class or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000.00 and not less than $5,000,000.00. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten (10) Eurodollar Revolving
Borrowings and ten (10) Eurodollar Term Loan Borrowings outstanding.
(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
electronic communication (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three (3) Business Days (or for Eurodollar
Borrowings denominated in Foreign Currency, not later than 11:00 a.m., London
time, three (3) Business Days) before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one (1) Business Day before the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
such Borrowing Request shall be irrevocable and shall be confirmed promptly by
electronic communication to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
Borrower. Each such Borrowing Request shall specify the following information in
compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing, and if such Eurodollar Revolving Borrowing is to be other than in
dollars, the type and amount of the Foreign Currency being requested;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower's account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

31



--------------------------------------------------------------------------------




If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.
SECTION 2.04 Change of Currency.
(a)Each obligation of the Borrower to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
SECTION 2.05 Swingline Loans.
(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $75,000,000 or (ii) the sum of the total Revolving
Credit Exposures exceeding the total Revolving Loan Commitments; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans. Swingline Loans may not be denominated in a Foreign
Currency.


(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by electronic communication, not later than 12:00 noon,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the

32



--------------------------------------------------------------------------------




reimbursement of an LC Disbursement as provided in Section 2.06(e), or to such
other account as directed by the Borrower in writing, by remittance to the
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.


(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, within
three (3) Business Days after receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender's
Applicable Percentage of such Swingline Loan or Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default by the Borrower in the payment thereof.
SECTION 2.06 Letters of Credit.
(a)General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its and/or the REIT's Subsidiaries' obligations, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. The total amount of Loans denominated in Foreign
Currency plus the LC Exposure for Foreign Currency Letters of Credit shall not
exceed the Foreign Currency Sublimit, shall not exceed the total Foreign
Currency Commitments, and shall not exceed each applicable Lender's Foreign
Currency Commitment, in each case with the Dollar Equivalent of the LC Exposure
of Foreign Currency Letters of Credit determined as of the later of the most
recent Currency Valuation Date and the date of the issuance of the applicable
Foreign

33



--------------------------------------------------------------------------------




Currency Letter of Credit. If the total amount of Loans denominated in Foreign
Currency plus the LC Exposure for Foreign Currency Letters of Credit exceeds the
Foreign Currency Sublimit, then the Borrower must take the actions required by
Section 2.11(c). Notwithstanding anything to the contrary contained herein, the
Issuing Bank shall not be obligated to issue a Foreign Currency Letter of Credit
if it has determined that it is unlawful to fund obligations in the Foreign
Currency in which it is to be denominated.
(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three (3)
Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, dollars or the Foreign Currency in which it is to be denominated, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank's standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension the LC
Exposure shall not exceed $75,000,000 and no more than ten (10) Letters of
Credit shall be outstanding.
(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) the
date that is ten (10) Business Days prior to the Maturity Date for Revolving
Loans (including the one year extension period provided in Section 2.22 so long
as the Borrower remains qualified to exercise the extension).
(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit (using the Dollar Equivalent thereof in the case of any Foreign Currency
Letters of Credit). In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender's Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section (using the
Dollar Equivalent thereof in the case of any Foreign Currency Letters of
Credit), or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

34



--------------------------------------------------------------------------------




(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrower's obligation to make such payment shall be discharged
and replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender's Applicable Percentage (based
on the Revolving Loan Commitment) thereof (using the Dollar Equivalent thereof
in the case of any Foreign Currency Letters of Credit). Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. The Borrower shall reimburse any LC
Disbursement under a Foreign Currency Letter of Credit in the same currency as
the LC Disbursement.
(f)Obligations Absolute. The Borrower's obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and, except as
provided below, irrespective of (i) any lack of validity or enforceability of
any Letter of Credit or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower's obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive

35



--------------------------------------------------------------------------------




damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, or (ii) any Letter of Credit will expire after the Maturity Date as
allowed by Section 2.06(c), then at least ten (10) days before the Maturity
Date, the Borrower shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure (using the Dollar Equivalent thereof in
the case

36



--------------------------------------------------------------------------------




of any Foreign Currency Letters of Credit) as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 7.01. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived, or after the Maturity Date has been extended,
as applicable.
SECTION 2.07 Funding of Borrowings.
(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time (or, in the case of any Foreign Currency Borrowing, local time to
the Principal Financial Center of the applicable Foreign Currency), to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
Chicago, Illinois and designated by the Borrower in the applicable Borrowing
Request; provided that (i) Loans denominated in a Foreign Currency shall be
credited to an account of the Borrower with a bank other than JPMCB, as directed
by the Borrower in the Borrowing Request, and (ii) ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender's Loan included in such
Borrowing.

37



--------------------------------------------------------------------------------




SECTION 2.08 Interest Elections.
(a)Each Borrowing initially shall be of the Type and Class specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
in the same Class or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by electronic communication by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type and Class resulting from such election
to be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable and shall be confirmed promptly by electronic
communication to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower.
(c)Each electronic communication and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing and if such Eurodollar Borrowing is to be other than in dollars, the
type and amount of the Foreign Currency being requested; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower,

38



--------------------------------------------------------------------------------




then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
SECTION 2.09 Termination, Reduction and Increase of Commitments.
(a)Unless previously terminated, the Commitments shall terminate on their
respective Maturity Dates.
(b)The Borrower may at any time terminate, or from time to time reduce, the
Revolving Loan Commitments; provided that (i) each reduction of the Revolving
Loan Commitments shall be in an amount that is an integral multiple of
$10,000,000.00 and the aggregate Revolving Loan Commitments shall not be less
than $60,000,000.00, (ii) the Borrower shall not terminate or reduce the
Revolving Loan Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the total Revolving Loan Commitments, and (iii) the
Borrower must give the Administrative Agent at least five (5) Business Days
prior notice by electronic communication of its desire to terminate or reduce
the Revolving Loan Commitments. Any termination or reduction in the Revolving
Loan Commitments will result in a pro rata termination or reduction of the
Foreign Currency Commitments.
(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Loan Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Loan
Commitments shall be permanent. Each reduction of the Revolving Loan Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Loan Commitments.
(d)So long as the Borrower is not then in Default and so long as the Borrower
has not reduced the Revolving Loan Commitment pursuant to Section 2.09(b), the
Borrower may on two (2) occasions prior to thirty (30) months after the
Effective Date, request that the aggregate Revolving Loan Commitments be
increased, so long as the aggregate Revolving Loan Commitments do not exceed
Seven Hundred Fifty Million Dollars ($750,000,000), and so long as on the
effective date of the increase the REIT shall have a minimum Net Worth of One
Billion Dollars ($1,000,000,000) on a consolidated basis in accordance with
GAAP. So long as the Borrower is not then in Default, the Borrower may on two
(2) occasions prior to thirty (30) months after the Effective Date, request that
the aggregate Term Loan Commitments be increased, so long as the aggregate Term
Loan Commitments do not exceed Two Hundred Fifty Million Dollars ($250,000,000),
and so long as on the effective date of the increase the REIT shall have a
minimum Net Worth of One Billion Dollars ($1,000,000,000) on a consolidated
basis in accordance with GAAP. If the Borrower requests that the aggregate
Commitments be increased, the Administrative Agent shall use its best efforts to
obtain increased or additional commitments, and to do so the Administrative
Agent may, after first offering the Lenders the opportunity to participate in
the increased Commitments, obtain additional lenders of its choice (and approved
by Borrower, such approval not to be unreasonably withheld or delayed), and
without the necessity of approval from any of the Lenders. The Borrower and each
Guarantor shall execute an amendment to this Agreement, additional Notes and
other documents as the Administrative Agent may

39



--------------------------------------------------------------------------------




reasonably require to evidence the increase of the Commitments, and the
admission of additional Persons as Lenders, if necessary.
(e)If the minimum required Net Worth is decreased in accordance with Section
5.10 hereof, then contemporaneously with the reduction of said required minimum
Net Worth the aggregate Commitments must be reduced (pro rata between the
Revolving Loan Commitment and the Term Loan Commitment based on the then
existing Commitment amounts) to an aggregate Commitment amount no greater than
(i) $450,000,000 if the REIT's Net Worth is less than $1,000,000,000 but equal
to or greater than $825,000,000, and (ii) $350,000,000 if the REIT's Net Worth
is less than $825,000,000.
SECTION 2.10 Repayment of Loans; Evidence of Debt.
(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the respective Maturity Date for that Class of Loan, and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date for Revolving Loans and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two (2) Business Days after such Swingline Loan is made; provided that
on each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding. The Loans shall be evidenced by the Notes;
provided, however, that upon written request of any Lender, its Loans will be
evidenced by this Agreement and a Note will not be executed in favor of such
Lender. The Swingline Loans shall be evidenced by the Swingline Note.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender's share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
SECTION 2.11 Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
paragraph (b) of this Section.
(b)The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time (or for
Eurodollar Revolving Borrowings denominated in Foreign Currency, not later than
11:00 a.m., London time), three (3) Business Days before the date of prepayment,
(ii) in the case of prepayment of an

40



--------------------------------------------------------------------------------




ABR Borrowing, not later than 11:00 a.m., New York City time, one (1) Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans of the same
Class included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.
(c)On the first Business Day of each calendar quarter and on each date that the
Administrative Agent receives a Borrowing Request (each such date a “Currency
Valuation Date”), the Administrative Agent shall promptly determine the Dollar
Equivalent of all Loans denominated in a Foreign Currency and the LC Exposure
related to Foreign Currency Letters of Credit (determined as of such Business
Day prior to 10:00 a.m., London time). Upon making such determination, the
Administrative Agent shall promptly notify the Lenders and the Borrower thereof.
If, on the date of such determination any Lender's Loan denominated in a Foreign
Currency plus its LC Exposure with respect to all Foreign Currency Letters of
Credit exceeds one hundred five percent (105%) of such Lender's Foreign Currency
Commitment, or the total amount of all Loans denominated in a Foreign Currency
and the LC Exposure with respect to all Foreign Currency Letters of Credit
exceeds one hundred five percent (105%) of the Foreign Currency Sublimit, or the
total Revolving Credit Exposures of the Lenders exceeds the aggregate Revolving
Loan Commitments, the Borrower shall, within five (5) Business Days after such
notice, (i) repay the Revolving Loans in an amount equal to the lesser of the
Revolving Loans then outstanding and such excess, and (ii) to the extent of the
amount of the excess not used to pay Revolving Loans, deposit in an account with
the Administrative Agent an amount in cash dollars equal to such excess. Such
deposit shall be held and pledged as collateral in the same manner as provided
for the account referred to in Section 2.06(j), provided that moneys in such
account shall be released to the Borrower within one (1) Business Day after the
next Currency Valuation Date reflecting that such excess exposure ceases to
exist.
SECTION 2.12 Fees.
(a)The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee, which shall accrue on the average daily unused amount
of the Revolving Loan Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Loan Commitment terminates at a rate per annum equal to (i) 0.20% whenever the
unpaid principal balance of the Revolving Loans is equal to or greater than
fifty percent (50%) of the aggregate Revolving Loan Commitments, and (ii) 0.30%
whenever the unpaid principal balance of the Revolving Loans is less than fifty
percent (50%) of the aggregate Revolving Loan Commitments. Accrued unused fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Loan Commitments
terminate, commencing on the first such date to occur after the date hereof. All
unused fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)The Borrower agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the

41



--------------------------------------------------------------------------------




average daily amount of such Lender's LC Exposure (using the Dollar Equivalent
for Foreign Currency Letters of Credit and excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender's Revolving Loan Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum, but the fronting fee
shall not be less than $250.00 per annum, on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Loan Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank's standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Loan Commitments terminate and any such fees
accruing after the date on which the Revolving Loan Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of unused commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. Fees for Foreign Currency Letters of Credit shall be
paid in the same Foreign Currency as that of such Foreign Currency Letter of
Credit.
(e)In the event that the Maturity Date is extended in accordance with the terms
of Section 2.22, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender an extension fee for each extension equal to 0.20% of the
aggregate Commitments that are extended, each due on the first effective day of
the extension.
SECTION 2.13 Interest.
(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Rate for the
applicable Class of Loan.
(b)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for the applicable Class of Loan; provided, however, that (i)
Eurodollar Borrowings denominated in Canadian Dollars shall bear interest at the
CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for Revolving Loans, and (ii) Eurodollar Borrowings denominated
in Australian Dollars shall bear interest at the Australian Bill Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate for
Revolving Loans.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment,

42



--------------------------------------------------------------------------------




at a rate per annum equal to (i) in the case of overdue principal of any Loan,
two percent (2%) plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, two percent (2%) plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.
(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, in the case of Revolving Loans, upon termination of
the Revolving Loan Commitments, and in all cases, on the Maturity Date; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii)
interest on Loans denominated in Pounds Sterling shall be computed on the basis
of a year of 365 days (irrespective of leap years), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
LIBO Rate, CDOR Rate or Australian Bill Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(f)The Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate or the
Australian Bill Rate, as applicable, for such Interest Period; or
(g)The Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate, the LIBO Rate, the CDOR Rate or the Australian Bill Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Revolving Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.
SECTION 2.15 Increased Costs.
(a)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other

43



--------------------------------------------------------------------------------




assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;
(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's or the Issuing Bank's capital or on the capital of such
Lender's or the Issuing Bank's holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.
(c)A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section and the basis for such compensation shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

44



--------------------------------------------------------------------------------




SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the interest rate (excluding the Eurodollar Spread) that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
SECTION 2.17 Taxes.
(a)Payments Free of Taxes. Any and all payments to a Recipient by or on account
of any obligation of a Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings for Indemnified Taxes applicable to additional sums payable under
this Section 2.17(a)) the applicable Recipient receives an amount equal to the
sum it would have received had no such deduction or withholding for Indemnified
Taxes been made.
(b)Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.
(c)Evidence of Payment. As soon as practicable after any payment of Taxes by any
Loan Party to a Governmental Authority pursuant to this Section 2.17, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this paragraph (d))

45



--------------------------------------------------------------------------------




payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate
setting forth in reasonable detail the basis for calculation of such Indemnified
Tax and the amount of such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Status of Lenders.
(i)Any Lender (which for purposes of this paragraph (f) shall include any
Administrative Agent (including J.P. Morgan Europe Limited and JPMorgan Chase
Bank, National Association, Toronto Branch)) that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the

46



--------------------------------------------------------------------------------




Borrower or the Administrative Agent), duly completed and executed originals of
IRS Form W‑9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly completed and executed originals of IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, duly completed and
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)duly completed and executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is neither a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed and executed originals of IRS Form W-8BEN;
or;
(4)to the extent a Foreign Lender is not the beneficial owner, duly completed
and executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation

47



--------------------------------------------------------------------------------




as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made and additional amounts paid under this Section 2.17 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)Survival. Each party's obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)Issuing Bank. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank.

48



--------------------------------------------------------------------------------




SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set‑off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York (or for Loans denominated in
Foreign Currency, the Administrative Agent's offices at the address set forth in
Section 9.01(a)(iii)), except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in the same currency in which the Loan was
originally denominated.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

49



--------------------------------------------------------------------------------




(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
(f)Notwithstanding the foregoing, amounts received from any Loan Party that is
not a Qualified ECP Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.
SECTION 2.19 Mitigation Obligations; Replacement of Lenders.
(a)If any Lender requests compensation under Section 2.15, or if a Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)If any Lender requests compensation under Section 2.15, or if a Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Loan Commitment
is being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the

50



--------------------------------------------------------------------------------




case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.12;
(b)the Commitment, the Term Loans and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that (x) the sum
of all non-Defaulting Lenders' Revolving Credit Exposures plus such Defaulting
Lender's Swingline Exposure and LC Exposure, plus such non-Defaulting Lender's
unpaid Term Loans, does not exceed the total of all non-Defaulting Lenders'
Commitments and (y) the conditions set forth in Section 4.02 are satisfied at
such time;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower's obligations corresponding to such Defaulting Lender's LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)if the Borrower cash collateralizes any portion of such Defaulting Lender's
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12 with respect to
such Defaulting Lender's LC Exposure during the period such Defaulting Lender's
LC Exposure is cash collateralized;
(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section 2.12
shall be adjusted in accordance with such non-Defaulting Lenders' Applicable
Percentages; and
(v)if all or any portion of such Defaulting Lender's LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12 with
respect to such Defaulting Lender's LC Exposure shall be payable to the

51



--------------------------------------------------------------------------------




Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and
(d)so long as such Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender's then outstanding
LC Exposure will be 100% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender's Revolving Loan Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.21 Special Provisions Regarding Foreign Currency Loans.
(a)Upon the occurrence of a Sharing Event, automatically (and without the taking
of any action) (i) all then outstanding Eurodollar Loans denominated in a
Foreign Currency shall be automatically converted into ABR Loans denominated in
dollars (in an amount equal to the Dollar Equivalent of the aggregate principal
amount of the applicable Eurodollar Loans on the date such Sharing Event first
occurred, which Loans denominated in dollars (1) shall thereafter continue to be
deemed to be ABR Loans and (2) unless the Sharing Event resulted solely from a
termination of the Revolving Loan Commitments, shall be immediately due and
payable on the date such Sharing Event has occurred) and (ii) unless the Sharing
Event resulted solely from a termination of the Revolving Loan Commitments, all
accrued and unpaid interest and other amounts owing with respect to such Loans
shall be immediately due and payable in dollars, using the Dollar Equivalent of
such accrued and unpaid interest and other amounts.
(b)Upon the occurrence of a Sharing Event, and after giving effect to any
automatic conversion pursuant to Section 2.21(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
dollars) undivided participating interests in all such Loans outstanding and any
LC Exposure in such amounts so that each Lender shall have a share of such
outstanding Loans and LC Exposure equal to its Applicable Percentage. Upon any
such occurrence, the Administrative Agent shall notify each Lender and shall
specify the amount of dollars required from such Lender in order to effect the
purchases and sales by the various Lenders of participating interests in the
amounts required above (together

52



--------------------------------------------------------------------------------




with accrued interest with respect to the period for the last interest payment
date through the date of the Sharing Event plus any additional amounts payable
by the Borrower pursuant to this Section 2.21 in respect of such accrued but
unpaid interest); provided, in the event that a Sharing Event shall have
occurred, each Lender shall be deemed to have purchased, automatically and
without request, such participating interests. Promptly upon receipt of such
request, each Lender shall deliver to the Administrative Agent (in immediately
available funds in dollars) the net amounts as specified by the Administrative
Agent. The Administrative Agent shall promptly deliver the amounts so received
to the various Lenders in such amounts as are needed to effect the purchases and
sales of participations as provided above. Promptly following receipt thereof,
each Lender which has sold participations in any of its Loans (through the
Administrative Agent) will deliver to each Lender (through the Administrative
Agent) which has so purchased a participating interest a participation
certificate dated the date of receipt of such funds and in such amount. It is
understood that the amount of funds delivered by each Lender shall be calculated
on a net basis, giving effect to both the sales and purchases of participations
by the various Lenders as required above.
(c)Upon the occurrence of a Sharing Event all amounts from time to time accruing
with respect to, and all amounts from time to time payable on account of, any
outstanding Eurodollar Loans initially denominated in a Foreign Currency
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such purchase) shall be payable in dollars as
if such Eurodollar Loans had originally been made in dollars.
(d)If any amount required to be paid by any Lender pursuant to Section 2.21(b)
is not paid to the Administrative Agent within one (1) Business Day following
the date upon which such Lender receives notice from the Administrative Agent of
the amount of its participations required to be purchased pursuant to Section
2.21(b), such Lender shall also pay to the Administrative Agent on demand an
amount equal to the product of (i) the amount so required to be paid by such
Lender for the purchase of its participations multiplied by (ii) the daily
average Federal Funds Effective Rate during the period from and including the
date of request for payment to the date on which such payment is immediately
available to the Administrative Agent multiplied by (iii) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 2.21(b) is not in fact made available to the
Administrative Agent within three (3) Business Days following the date upon
which such Lender receives notice from the Administrative Agent as to the amount
of participations required to be purchased by it, the Administrative Agent shall
be entitled to recover from such Lender on demand, such amount with interest
thereon calculated from such request date at the rate per annum applicable to
ABR Loans. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts payable by any Lender pursuant to this Section 2.21
shall be conclusive and binding.
(e)Each Lender's obligation to purchase participating interests pursuant to this
Section 2.21 shall be absolute and unconditional and shall not be affected by
any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of any Loan Party or any other Person,
(iv) any breach of this Agreement by any Loan Party, any Lender or any other
Person, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(f)Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Lender
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Lender as opposed to a participant therein.
The Borrower

53



--------------------------------------------------------------------------------




acknowledges and agrees that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Section 2.21, additional amounts with
respect to Taxes may be owing by the Borrower pursuant to Section 2.17, which
additional amounts shall be paid (to the extent provided in Section 2.17) by the
Borrower, without any claim that the additional amounts are not payable because
same resulted from the participations effected as otherwise required by this
Section 2.21.
SECTION 2.22 Extension.
(a)Subject to the provisions of this Section, the Borrower may (i) extend the
Maturity Date of the Revolving Loans two (2) times for one (1) year each time,
and (ii) extend the Maturity Date of the Term Loan one (1) time for one (1)
year, in each case by giving written request therefor (each an “Extension
Request”) to the Administrative Agent of the Borrower's desire to extend such
term, at least forty-five (45) days prior to the then effective respective
Maturity Date.
(b)If the Maturity Date is extended, all of the other terms and conditions of
this Agreement and the other Loan Documents (including interest payment dates)
shall remain in full force and effect and unmodified, except as expressly
provided for herein. Each extension of the Maturity Date is subject to the
satisfaction of each of the following additional conditions:
(i)the representations and warranties of each Loan Party set forth in this
Agreement or any other Loan Document to which such Loan Party is a signatory
shall be true and correct in all material respects on the date that the
Extension Request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);
(ii)no Default or Event of Default has occurred and is continuing on the date on
which the Borrower gives the Administrative Agent the Extension Request or on
the first day of the extension;
(iii)the REIT shall be in compliance with all of the financial covenants set
forth in Article V hereof both on the date on which the Extension Request is
given to the Administrative Agent and on the first day of the extension;
(iv)the Borrower shall have paid to the Administrative Agent all amounts then
due and payable to any of the Lenders, the Issuing Bank and the Administrative
Agent under the Loan Documents (other than principal and interest to be included
in the amounts extended), including the extension fee described in Section
2.12(e) hereof;
(v)the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys' fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;
(vi)no change in the business, assets, management, operations or financial
condition of any Loan Party shall have occurred since the most recent funding of
any Loan, which change, in the judgment of the Administrative Agent, will have
or is reasonably likely to have a Material Adverse Effect;
(vii)the Borrower shall execute and deliver to the Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of
counsel, reports, or

54



--------------------------------------------------------------------------------




amendments to the Loan Documents as the Administrative Agent shall reasonably
request regarding the Loan Parties as shall be necessary to effect such
extension; and
(viii)a written agreement evidencing the extension is signed by the
Administrative Agent, the Lenders, the Loan Parties and any other Person to be
charged with compliance therewith, which agreement such parties agree to execute
if the extension conditions set forth above have been satisfied.
ARTICLE III
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01 Organization; Powers. Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
SECTION 3.02 Authorization; Enforceability. The Transactions are within the
organizational powers of each Loan Party and have been duly authorized by all
necessary organizational action. This Agreement and the Loan Documents have been
duly executed and delivered by each Loan Party that is a party thereto and
constitutes a legal, valid and binding obligation of each applicable Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any Loan
Party or any order of any Governmental Authority, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon any
Loan Party or its assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) will not result in the creation
or imposition of any Lien on any asset of any Loan Party.
SECTION 3.04 Financial Condition; No Material Adverse Change.
(a)The Borrower has heretofore furnished to the Lenders the REIT's consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2012, reported on by Deloitte LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the REIT and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year‑end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
(b)Since May 6, 2013, there has been no material adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of the REIT
and its Subsidiaries, taken as a whole.

55



--------------------------------------------------------------------------------




SECTION 3.05 Properties.
(a)Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION3.06 Litigation and Environmental Matters.
(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect:
(i)to the knowledge of the Loan Parties, all Real Property leased or owned by
the Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material in violation of Environmental Law, except to the extent such
contamination could not reasonably be expected to cause a Material Adverse
Effect;
(ii)to the knowledge of the Loan Parties, the operations of the Borrower and its
Subsidiaries, and the operations at the Real Property leased or owned by the
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;
(iii)neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Loan Party, no
facts or circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;
(iv)neither the Real Property currently leased or owned by the Borrower nor any
of its Subsidiaries, nor, to the knowledge of any Loan Party, (x) any
predecessor of any Loan Party, nor (y) any of Loan Parties' Real Property owned
or leased in the past, nor (z) any owner of Real Property leased or operated by
the Borrower or any of its Subsidiaries, are subject to any outstanding written
order or contract, with any Governmental Authority or other Person, or to any
federal, state, local, foreign or territorial investigation of which a Loan
Party has been given notice respecting (A) Environmental Laws, (B) remedial
action required by Environmental Laws or Governmental Authorities, or (C) the
Release or threatened Release of any Hazardous Material in

56



--------------------------------------------------------------------------------




violation of Environmental Law, in each case, except to the extent such written
order, contract or investigation could not reasonably be expected to have a
Material Adverse Effect;
(v)none of the Loan Parties are subject to any pending legal proceeding alleging
the violation of any Environmental Law nor, to the knowledge of each Loan Party,
are any such proceedings threatened in writing, in either case, except to the
extent any such proceedings could not reasonably be expected to have a Material
Adverse Effect;
(vi)neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
each Loan Party, any predecessor of any Loan Party, nor to the knowledge of each
Loan Party, any owner of Real Property leased by the Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;
(vii)none of the operations of the Borrower or any of its Subsidiaries or, to
the knowledge of each Loan Party, of any owner of premises currently leased by
the Borrower or any of its Subsidiaries or of any tenant of premises currently
leased from the Borrower or any of its Subsidiaries, involve or previously
involved the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as of the date
of this Agreement) or any state, local, territorial or foreign equivalent, in
violation of Environmental Laws, except to the extent the same could not readily
be expected to have a Material Adverse Effect; and
(viii)to the knowledge of the Loan Parties, there is not now, nor has there been
in the past (except, in all cases, to the extent the existence thereof could not
reasonably be expected to have a Material Adverse Effect), on, in or under any
Real Property leased or owned by the Borrower or any of its Subsidiaries, or any
of their predecessors (A) any underground storage tanks or surface tanks, dikes
or impoundments (other than for surface water); (B) any friable
asbestos-containing materials; (C) any polychlorinated biphenyls; or (D) any
radioactive substances other than naturally occurring radioactive material.
(c)Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. No part of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all

57



--------------------------------------------------------------------------------




Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all benefit
liabilities under each Plan, in each case determined as of the end of such
Plan's most recently ended Plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan's most recent actuarial valuation
report), did not exceed the aggregate current value of the assets of such Plan
that are available to such benefit liabilities by an amount that would
reasonably be expected to have a Material Adverse Effect, and the excess of the
present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of each Plan's most recent
ended Plan year, over the value of the assets of all such underfunded Plans
would not reasonably be expected to have a Material Adverse Effect. The term
“benefit liabilities” has the meaning specified in Section 4001 of ERISA and the
terms “current value” and “present value” have the meanings specified in Section
3 of ERISA.
SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it, any
other Loan Party, or any of its Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
SECTION 3.12 Insurance. The Borrower has provided to the Administrative Agent an
insurance schedule which accurately sets forth, in all material respects, as of
the Effective Date all insurance policies and programs currently in effect with
respect to the assets and business of the Borrower and its Subsidiaries,
specifying for each such policy and program, (i) the amount thereof, (ii) the
risks insured against thereby, (iii) the name of the insurer and each insured
party thereunder, (iv) the policy or other identification number thereof and (v)
the expiration date thereof. Such insurance policies and programs (or such other
similar policies as are permitted pursuant to Section 5.05) are currently in
full force and effect, and, together with payment by the insured of scheduled
deductible payments, are in amounts sufficient to cover the replacement value of
the respective assets of the Borrower and its Subsidiaries.
SECTION 3.13 Subsidiaries. As of the Effective Date, the REIT has only the
Subsidiaries listed on Schedule 3.13 attached hereto.
SECTION 3.14 Solvent. Borrower is now solvent, and no bankruptcy or insolvency
proceedings are pending or contemplated by or--to the best of Borrower's
knowledge--threatened in writing against Borrower. Borrower's liabilities and
obligations under the Loan Documents do not and will not render Borrower
insolvent, cause Borrower's liabilities to exceed Borrower's assets or leave
Borrower with too little capital to properly conduct all of its business as now
conducted.

58



--------------------------------------------------------------------------------




SECTION 3.15 Sanctions Laws and Regulations. None of the Borrower, or any of its
directors, officers, brokers or other agents acting or benefiting in any
capacity in connection with this Agreement or any other capital raising
transaction involving any Lender, or any of its Affiliates is a Designated
Person.
ARTICLE IV
Conditions
SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received the original
from each Loan Party of either (i) a counterpart of this Agreement and each
other Loan Document to which it is a party signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include electronic or telecopy transmission of a signed signature page of each
such Loan Document other than the Notes) that such party has signed a
counterpart of each such Loan Document.
(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date), from counsel for the Loan Parties, covering such matters relating to the
Loan Parties, the Loan Documents and the Transactions as the Administrative
Agent shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.
(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Loan Parties, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(d)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(e)The Administrative Agent shall have received a Compliance Certificate, dated
the Effective Date (but calculated as of, and for the period ending, December
31, 2012) and signed by a Financial Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent.
SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(f)The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.
(g)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing, and Borrower shall
certify same to Administrative Agent in writing.

59



--------------------------------------------------------------------------------




Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
ARTICLE I



ARTICLE IIAffirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)within ninety (90) days after the end of each fiscal year of the REIT, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception arising out of the scope of the audit, or without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the REIT and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the REIT, its consolidated balance sheet
and related statements of operations, stockholders' equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the REIT and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, (i) a certificate of a Financial Officer of the REIT (the “Compliance
Certificate”) in the form of Exhibit D attached hereto, and (ii) financial
information for each property in the Unencumbered Pool including an operating
statement, a statement of revenues and expenses, occupancy information, a rent
roll (including rental rate detail) and information required to calculate Net
Operating Income;
(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the REIT or any of
its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the REIT
to its shareholders generally, as the case may be;
(e)on or before January 15 of each year, the Borrower's and the REIT's annual
projected sources and uses of revenue for that year in the same form as provided
to the Administrative Agent prior to the date hereof; and

60



--------------------------------------------------------------------------------




(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of any Loan Party or any
Subsidiary of the Borrower, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may reasonably request.
SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)the occurrence of any Default;
(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting any Loan Party or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000.00; and
(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the REIT
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or the
dissolution of, or sale of all interests in, a Subsidiary of the Borrower that
is not then a Guarantor or required to be a Guarantor pursuant to this
Agreement.
SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, for so long as each of such Subsidiaries owns
such property, (a) keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and (b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.
SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will,

61



--------------------------------------------------------------------------------




and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used by the Borrower, directly or indirectly through Subsidiaries and/or
Unconsolidated Affiliates, only for acquisition and development of, and direct
and indirect investments in, Real Property, the refinancing of any Indebtedness
of the Borrower or any of its Subsidiaries, making or acquiring, directly or
indirectly, mortgage loans and/or mezzanine loans and any other lawful purposes.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
SECTION 5.09 Accuracy Of Information. The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect, and the furnishing of such
information shall be deemed to be representation and warranty by the Borrower on
the date thereof as to the matters specified in this Section 5.09.
SECTION 5.10 Financial Tests. The REIT shall at all times have and maintain, on
a consolidated basis in accordance with GAAP, where applicable:
(a)a maximum ratio of Indebtedness to Total Asset Value of sixty percent (60%);
provided that said ratio may increase to sixty-five percent (65%) for up to two
consecutive calendar quarters ending immediately following a Major Acquisition;
(b)a maximum ratio of Secured Debt to Total Asset Value of fifty percent (50%);
provided that said ratio may increase to fifty-five percent (55%) for up to two
(2) consecutive calendar quarters ending immediately following a Major
Acquisition;
(c)a maximum ratio of (i) the sum of Secured Recourse Debt plus Subordinated
Debt to (ii) Total Asset Value of fifteen percent (15%);
(d)a minimum Debt Service Coverage Ratio of 1.75:1.00;
(e)a minimum Net Worth of One Billion Dollars ($1,000,000,000); provided,
however, that if asset sales result in the Net Worth being less than One Billion
Dollars ($1,000,000,000) it shall not be an Event of Default unless such asset
sales reduce the Net Worth to less than Six Hundred Fifty Million Dollars
($650,000,000);
(f)a maximum Unencumbered Value Ratio of sixty percent (60%); provided that said
ratio may increase to sixty-five percent (65%) for up to two (2) consecutive
calendar quarters ending immediately following a Major Acquisition; and

62



--------------------------------------------------------------------------------




(g)a minimum Unencumbered Interest Coverage Ratio of 2.00:1.00; provided that if
said ratio is below 2.00:1.00 but above 1.75:1.00 as of any testing date, the
Borrower shall have ninety (90) days after such testing date to provide evidence
to the Administrative Agent that the Unencumbered Interest Coverage Ratio is at
least 2.00:1.00, and the Borrower may not request or obtain any Revolving Loan
or the issuance of any Letter of Credit until the Administrative Agent confirms
that the Unencumbered Interest Coverage Ratio is once again at least 2.00:1.00.
SECTION 5.11 Unencumbered Pool.
(h)The Borrower and its Subsidiaries will at all times own a pool (the
“Unencumbered Pool”) of assets consisting of Eligible Qualified Properties. The
Eligible Qualified Properties in the Unencumbered Pool must have the following
characteristics:
i.be completed income producing Retail Property, Industrial Property, Office
Buildings or Multifamily Residential Property; and
ii.the Occupancy Level in the aggregate must be over eighty percent (80%) at all
times.
(i)As of the Effective Date, the real property assets included in the
Unencumbered Pool are listed on Schedule 5.11 attached hereto.
(j)Eligible Qualified Properties can be added and removed from the Unencumbered
Pool at any time provided that at any time at least five (5) Eligible Qualified
Properties remain in the Unencumbered Pool, no Default or Event of Default would
occur as a result of removing a property from the Unencumbered Pool, and the
Administrative Agent accepts the properties to be included in the Unencumbered
Pool; provided, however, at any time when there are ten or more properties in
the Unencumbered Pool with an aggregate Value in excess of One Billion Dollars
($1,000,000,000) properties may be added to the Unencumbered Pool without the
Administrative Agent's consent. Each owner of Eligible Qualified Properties in
the Unencumbered Pool must execute a Guaranty and become a Guarantor in
accordance with this Agreement. Upon the removal of a property from the
Unencumbered Pool, the Guaranty by the owner of such property shall be released,
unless such Guaranty is required by Section 5.12.
(k)When the Borrower wants to add Eligible Qualified Properties to the
Unencumbered Pool (such newly added property, the “Potential Unencumbered
Property”), the Borrower shall notify the Administrative Agent of same in
writing and such notice shall include a certificate of a Financial Officer of
the Borrower describing such addition, together with a statement of (i) the
Value of such Potential Unencumbered Property, and (ii) the same information
that the Borrower would be required to include in a Compliance Certificate
delivered pursuant to Section 5.01(c), together with a certification that, after
giving effect to such addition, the Borrower will be in compliance with each of
the covenants contained in Section 5.10 on a pro forma basis based upon the most
recent financial statements delivered to the Administrative Agent, together with
all supporting calculations.
(l)The Borrower may voluntarily remove any property from the Unencumbered Pool
by delivering to the Administrative Agent, no later than ten (10) Business Days
prior to the date on which such removal is to be effected, (i) a certificate of
a Financial Officer of the Borrower describing such removal, together with a
statement (A) that no Default or Event of Default then exists or would, upon the
occurrence of such event or with the passage of time, result from such removal,
(B) identifying the property being removed, and (C) of the Value of such
property being removed, and (ii) a pro forma Compliance Certificate described in
Section 5.01(c) demonstrating, upon giving effect to such removal, compliance
with the

63



--------------------------------------------------------------------------------




covenants contained in Section 5.10 on a pro forma basis based upon the most
recent financial statements delivered to the Administrative Agent, together with
supporting calculations.
SECTION 5.12 Guaranties. Each owner of Real Property in the Unencumbered Pool,
and each wholly owned Subsidiary (“Other Guarantor”) of the Borrower now or
hereafter in existence that (a) is not a special purpose entity, or formed
solely to own an interest in a special purpose entity, formed to own a single
asset or ownership interests in Persons that own a group of assets in a
bankruptcy remote manner and (b) owns material unencumbered Real Property (as
determined by the Administrative Agent), must execute and deliver to the
Administrative Agent a Guaranty within forty-five (45) days after the calendar
quarter when the Subsidiary was formed or otherwise acquired for Subsidiaries
formed or otherwise acquired after the Effective Date. Upon the Borrower's
written request, so long as no Default or Event of Default is in existence or
would be caused thereby, upon the sale or financing of any assets owned by any
Other Guarantor, or of any interests in any Other Guarantor, in each case in
accordance with this Agreement, the Administrative Agent shall release the Other
Guarantor from its Guaranty.
SECTION 5.13 Environmental Matters.
(a)The Borrower shall comply and shall cause each of its Subsidiaries and each
Real Property owned or leased by such parties to comply in all material respects
with all applicable Environmental Laws currently or hereafter in effect, except
to the extent noncompliance could not reasonably be expected to have a Material
Adverse Effect.
(b)If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by the Borrower
or any of its Subsidiaries, which could reasonably be expected to have a
Material Adverse Effect, then the Borrower agrees, upon request from the
Administrative Agent, to provide the Administrative Agent, at the Borrower's
expense, with such reports, certificates, engineering studies or other written
material or data as the Administrative Agent or the Required Lenders may
reasonably require so as to reasonably satisfy the Administrative Agent and the
Required Lenders that any Loan Party or Real Property owned or leased by them is
in material compliance with all applicable Environmental Laws.
(c)The Borrower shall, and shall cause each of its Subsidiaries to, take such
remedial action or other action as required by Environmental Law or any
Governmental Authority.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Subsidiary of the Borrower to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)Indebtedness created hereunder;
(b)Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
increases, extensions, renewals and replacements of any such Indebtedness so
long as the incurrence thereof does not cause a breach of Section 5.10;

64



--------------------------------------------------------------------------------




(c)Indebtedness of the Borrower to the REIT, to any Subsidiary of the REIT or of
the Borrower, and Indebtedness of any Subsidiary to the REIT, the Borrower or
any other Subsidiary;
(d)Guarantees by the Borrower and by any Subsidiary of the Borrower or the REIT
of Indebtedness described in Section 6.01(c); and
(e)other Indebtedness (including Guarantees) so long as the incurrence thereof
does not cause a breach of Section 5.10.
SECTION 6.02 Liens.
(a)The Borrower will not, and will not permit any Subsidiary of the Borrower to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(i)Permitted Encumbrances;
(ii)any Lien on any property or asset of the Borrower or any Subsidiary of the
Borrower existing on the date hereof and set forth in Schedule 6.02; provided
that such Lien shall secure only those obligations which it secures on the date
hereof and increases, extensions, renewals and replacements thereof that do not
cause a breach of Section 5.10;
(iii)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary of the Borrower or existing on any property or
asset of any Person that becomes a Subsidiary of the Borrower after the date
hereof prior to the time such Person becomes a Subsidiary of the Borrower;
provided that such Lien shall secure only those obligations which it secures on
the date of such acquisition or the date such Person becomes a Subsidiary of the
Borrower, as the case may be, and increases, extensions, renewals and
replacements thereof that do not cause a breach of Section 5.10; and
(iv)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary of the Borrower; provided that such security
interests secure Indebtedness permitted by Section 6.01.
(b)The REIT will not, and will not permit any Subsidiary of the REIT to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
(i)Liens on Equity Interests in Subsidiaries or Unconsolidated Affiliates of the
REIT other than the Borrower and other than an owner of property in the
Unencumbered Pool to secure Indebtedness if (x) the incurrence of such
Indebtedness does not cause a breach of Section 5.10, and (y) any transfer to
the secured party holding the Lien, and the resulting ownership by said secured
party, would not constitute a Default or an Event of Default;
(ii)Liens on Equity Interests in the Borrower owned by the REIT, to secure
Indebtedness, the incurrence of which does not cause a breach of Section 5.10 if
(w) the secured party is an Affiliate of Hines Interests Limited Partnership, a
Delaware limited partnership, (x) any transfer to the secured party holding the
Lien, and the resulting ownership by said secured party, would not constitute a
Default or Event of Default, (y) no more than twenty-five percent (25%) of

65



--------------------------------------------------------------------------------




the Equity Interests in the Borrower in the aggregate are subject to such Liens
at any time, and (z) the payment of the Indebtedness and such Liens are
subordinate to Indebtedness incurred under this Agreement and any Liens securing
same; and
(iii)Liens granted by the REIT and its Subsidiaries that are Liens permitted to
the Borrower and its Subsidiaries in Section 6.02(a).
SECTION 6.03 Fundamental Changes.
(a)The Borrower will not, and will not permit any Subsidiary of the Borrower to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Subsidiary of the Borrower may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) any
Subsidiary of the Borrower may merge into any Subsidiary of the Borrower in a
transaction in which the surviving entity is a Subsidiary of the Borrower, (iii)
any Subsidiary of the Borrower may sell, transfer, lease or otherwise dispose of
its assets so long as it does not cause a breach of any other provision of this
Agreement, (iv) the Borrower may transfer its interests in a Subsidiary other
than a Guarantor (while it is a Guarantor) so long as it does not cause a breach
of any other provision of this Agreement and (v) any Subsidiary of the Borrower
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary of the Borrower
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.
(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business (either by discontinuance or by
expansion) other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
(c)The Borrower will not sell, transfer or otherwise dispose of (in one
transaction or a series of transactions) (i) all or substantially all of its
assets, or (ii) any assets which would result in a material change to the
Borrower's line of business.
The provisions of this Section 6.03 do not prohibit the sale by the Borrower or
any of its Subsidiaries of one or more individual Real Property projects, or of
the Borrower's interests in any Subsidiaries that own one or more individual
Real Property projects.
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The REIT
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
(a)Permitted Investments;
(b)investments by the REIT in its Subsidiaries;

66



--------------------------------------------------------------------------------




(c)loans or advances made by the REIT to any of its Subsidiaries and made by any
of its Subsidiaries to the REIT or any other Subsidiary of the REIT;
(d)investments in Unconsolidated Affiliates (valued at an amount equal to the
Value of each Unconsolidated Affiliate's Real Property multiplied by the Equity
Percentage for that Unconsolidated Affiliate) so long as the aggregate amount of
such investments does not exceed ten percent (10%) of the Total Asset Value
after giving effect to such investments;
(e)loans, advances and extensions of credit made by the REIT or any of its
Subsidiaries or Unconsolidated Affiliates to Persons secured by valid and
enforceable first priority liens on real estate, or mezzanine loan pledges of
ownership interests, so long as the aggregate amount of such investments does
not exceed ten percent (10%) of Total Asset Value after giving effect to such
investments;
(f)investments in undeveloped land, so long as the aggregate Historical Value of
such land does not exceed ten percent (10%) of Total Asset Value after giving
effect to such investments; and
(g)investments in Real Property that is being constructed or developed, but is
not yet completed, so long as the aggregate Historical Value thereof does not
exceed fifteen percent (15%) of the Total Asset Value after giving effect to
such investments.
In addition to the foregoing, the aggregate value of the investments described
in clauses (d), (e), (f) and (g) above shall not exceed twenty-five percent
(25%) of Total Asset Value after giving effect to such investments.
SECTION 6.05 Hedging Agreements. The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Hedging Agreement, except (a) Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary of the Borrower has actual
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary of the Borrower.
SECTION 6.06 Restricted Payments. During the existence of any Default or Event
of Default of which the Administrative Agent has notified the Borrower and the
REIT in writing, neither the REIT nor the Borrower will, and will not permit any
of their Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Borrower and the REIT may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower and
the REIT may make Restricted Payments pursuant to and in accordance with stock
option or other equity-related compensation arrangements for management or
employees and (d) the minimum amount of Restricted Payments required to be made
in order to maintain the REIT's status as a real estate investment trust under
Section 856 of the Code, meet the real estate investment trust distribution
requirements set forth in Section 857(a) of the Code, and avoid the incurrence
of entity level taxes under Sections 857(b)(1) and 4981 of the Code.
SECTION 6.07 Transactions with Affiliates. Neither the REIT nor the Borrower
will, and will not permit any of their Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the REIT, the Borrower or such
Subsidiary than could be obtained on an arm's-length basis from unrelated third
parties, (b) transactions between or among the REIT, the Borrower

67



--------------------------------------------------------------------------------




and their Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.06, and (d) transactions between the Borrower and
any taxable REIT subsidiary (as defined in Section 856(l) of the Code) of the
REIT.
SECTION 6.08 Restrictive Agreements. The REIT will not, and will not permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement (including the organizational documents
of such Person) that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Subsidiary of the REIT that owns Real Property in
the Unencumbered Pool to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Subsidiary of the REIT that
owns Real Property in the Unencumbered Pool to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary of the REIT or
to Guarantee Indebtedness of the Borrower or any other Subsidiary of the REIT;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) the foregoing shall not apply to
restrictions and conditions existing on the date hereof identified on Schedule
6.08 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness (or ownership
interests in the applicable Subsidiaries) and (v) clause (a) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
SECTION 6.09 Lender Ownership. Neither Borrower nor any of its Affiliates shall
at any time Control any Lender.
SECTION 6.10 Sanctions Laws and Regulations.
(a)The Borrower shall not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (ii) in any other manner that would
result in a violation of any Sanctions Laws and Regulations by any party to this
Agreement.
(b)None of the funds or assets of the Borrower that are used to pay any amount
due pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are the subject of
sanctions under any Sanctions Laws and Regulations.
SECTION 6.11 Government Regulation. The Borrower shall not (a) be or become
subject at any time to any law, regulation or list of any Governmental Authority
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Borrower,
or (b) fail to provide documentary and other evidence of the Borrower's identity
as may be requested by any Lender at any time to enable such Lender to verify
the Borrower's identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.

68



--------------------------------------------------------------------------------




ARTICLE VII
Events of Default
SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
(b)any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Documents, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of more than
three (3) Business Days;
(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect when made or deemed made and such
representation or warranty is not made true and correct within thirty (30) days
after notice to the Borrower; provided that there shall be an immediate Event of
Default without any opportunity for the Borrower to act within such thirty
(30)‑day period if such misrepresentation or incorrect warranty was made with
the intent to mislead or hide the truth, or if such representation or warranty
is of such a nature that it cannot, after the time originally made, later be
made true and correct in a manner that will leave the Lenders in the same
position the Lenders would have been in had such representation or warranty been
true and correct from the outset;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.10 or in Article VI;
(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article) and any grace or cure period provided for such
failure in this Agreement has expired, and such failure shall continue
unremedied for a period of more than thirty (30) days after notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender); provided, however, that if the failure is not
susceptible of being cured within thirty (30) days but the Borrower shall have
commenced to cure and is diligently pursuing same, it shall have an additional
thirty (30) days to complete the cure;
(f)(i) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, or (ii) any
event or condition occurs that results in any Material Indebtedness becoming due
prior to its scheduled maturity, and in either case of (i) or (ii), the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf (x) in the case of Recourse Debt has the ability to cause or require, and
(y) in the case of all other Indebtedness has caused or required, any Material
Indebtedness to become due, or to be prepaid, repurchased, redeemed or defeased,
prior to its scheduled maturity; provided that this clause (f) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Loan Party or any Subsidiary of

69



--------------------------------------------------------------------------------




the Borrower or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(h)any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(i)any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(j)one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000.00 shall be rendered against any Loan Party, and the same
shall remain undischarged, appealed or bonded around for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Loan Party to enforce any such judgment;
(k)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(l)a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
SECTION 8.01 General. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions

70



--------------------------------------------------------------------------------




on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

71



--------------------------------------------------------------------------------




Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
ARTICLE IX
Miscellaneous
SECTION 9.01 Notices.
(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to it at 2800 Post Oak Blvd., Suite 4800, Houston, Texas
77056, Attention of Sherri Schugart (Email Address: sherri.schugart@hines.com)
and Attention of Jason Maxwell (Email Address: jason.maxwell@hines.com)
(Telecopy No. 713.966.2075); with a copy to Baker Botts L.L.P., 2001 Ross Ave.,
Suite 600, Dallas, Texas 75201-2980, Attention of Jonathan Dunlay (Email
Address: jon.dunlay@bakerbotts.com) (Telecopy No. 214.661.4711);
(ii)if to the Administrative Agent (JPMorgan Chase Bank), to JPMorgan Chase
Bank, N.A. at 10 South Dearborn, Mail Code: IL1-0958, Chicago, Illinois 60603,
Attention of Manager, Real Estate Department (Email Address:
elizabeth.r.johnson@jpmorgan.com) (Telecopy No. 312.325.5174 (Elizabeth
Johnson)); with a copy to 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Loan & Agency Servicing Team (Email Address:
c/s.reb.chicago@jpmchase.com) (Telecopy No. 312.385.7101);

72



--------------------------------------------------------------------------------




(iii)if to the Administrative Agent (J.P. Morgan Europe Limited), to J.P. Morgan
Europe Limited at 125 London Wall, London EC2Y 5AJ, United Kingdom, Attention:
Loan & Agency Services (Telecopy No. 44 (0) 207 777 2360);
(iv)if to the Administrative Agent (JPMorgan Chase Bank, National Association,
Toronto Branch), to JPMorgan Chase Bank, N.A. at 10 South Dearborn, 7th Floor,
Chicago, Illinois 60603, Attention of Lucila Cano (Email Address:
cls.reb.chicago@jpmorgan.com) (Telecopy No. 312.385.7101 (Lucila Cano));
(v)if to the Issuing Bank, to it at 10 South Dearborn, Mail Code: IL1-0958,
Chicago, Illinois 60603, Attention of Manager, Real Estate Department (Email
Address: elizabeth.r.johnson@jpmorgan.com) (Telecopy No. 312.325.5174 (Elizabeth
Johnson)); with a copy to 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Loan & Agency Servicing Team (Email Address:
c/s.reb.chicago@jpmchase.com) (Telecopy No. 312.385.7101);
(vi)if to the Swingline Lender, to it at 10 South Dearborn, Mail Code: IL1-0958,
Chicago, Illinois 60603, Attention of Manager, Real Estate Department (Email
Address: elizabeth.r.johnson@jpmorgan.com) (Telecopy No. 312.325.5174 (Elizabeth
Johnson)); with a copy to 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Loan & Agency Servicing Team (Email Address:
c/s.reb.chicago@jpmchase.com) (Telecopy No. 312.385.7101); and
(vii)if to any other Lender, to it at its address set forth on Schedule 2.01 to
this Agreement.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II (except as provided in
Article II) unless otherwise agreed by the Administrative Agent and the
applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e‑mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

73



--------------------------------------------------------------------------------




(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)Electronic Systems.
(i)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party's or the Administrative Agent's
transmission of communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.
SECTION 9.02 Waivers; Amendments.
(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder or under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent

74



--------------------------------------------------------------------------------




of such Lender, or increase the aggregate Commitments without the written
consent of each Lender (except pursuant to Section 2.09), (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone or extend the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone or extend the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.18(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender, (vi) add currencies to the definition of Foreign Currency without
the written consent of each Lender, or (vii) except for a release by the
Administrative Agent of a Guarantor whose Guaranty is no longer required
pursuant to Section 5.11 and/or Section 5.12, release any Loan Party from its
obligations under the Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.
SECTION 9.03 Expenses; Indemnity; Damage Waiver.
(c)The Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(d)The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any

75



--------------------------------------------------------------------------------




other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of any
Indemnitee. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
THE FOREGOING INDEMNITY INDEMNIFIES EACH INDEMNITEE FROM ITS OWN NEGLIGENCE.
(e)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
(f)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(g)All amounts due under this Section shall be payable not later than ten (10)
days after written demand therefor.
SECTION 9.04 Successors and Assigns.
(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) except for transfers otherwise expressly
permitted hereunder, the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower, whose consent shall not be unreasonably withheld, provided
that, the Borrower shall be deemed to have consented to an assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof; provided further
that no consent of the Borrower shall be required for an

76



--------------------------------------------------------------------------------




assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee; and
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.
As used herein, “Ineligible Institution” means a (a) natural person, (b) a
Defaulting Lender, (c) the Borrower or any of its Affiliates or (d) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee's compliance
procedures and applicable laws, including Federal and state securities laws; and
(E)    no assignment shall be made to any Loan Party or an Affiliate thereof or
to any Defaulting Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from

77



--------------------------------------------------------------------------------




its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities other than any Loan Party or its Affiliate or a
Defaulting Lender (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect

78



--------------------------------------------------------------------------------




to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit

79



--------------------------------------------------------------------------------




of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or any
other electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of Texas.
(b)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the district courts of Harris
County, Texas and of the United States District Court for the Southern District
of Texas (Houston Division), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Texas State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(c)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent

80



--------------------------------------------------------------------------------




permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 9.10 WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF
THEM. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.
SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12 Confidentiality.
(a)(a) Each of the Administrative Agent, the Issuing Bank and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its and its Affiliates' directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

81



--------------------------------------------------------------------------------




(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. If, for any reason
whatsoever, the Charges paid or received on the Loans produces a rate which
exceeds the Maximum Rate, the Lenders shall credit against the principal of the
Loans (or, if such indebtedness shall have been paid in full, shall refund to
the payor of such Charges) such portion of said Charges as shall be necessary to
cause the interest paid on the Loans to produce a rate equal to the Maximum
Rate. All sums paid or agreed to be paid to the holders of the Loans for the
use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. On each day, if any, that Texas law
establishes the Maximum Rate, the Maximum Rate shall be the “weekly ceiling” (as
defined in Chapter 303 of the Texas Finance Code (the “Texas Finance Code”) as
amended) for that day. The Administrative Agent may from time to time, as to
current and future balances, implement any other ceiling under the Texas Finance
Code by notice to the Borrower, if and to the extent permitted by the Texas
Finance Code. Without notice to the Borrower or any other person or entity, the
Maximum Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.
SECTION 9.14 Judgment Currency. The specification of dollars, and any payment in
Texas, is of the essence, and the dollar shall be the currency of account in all
events relating to any payments to be

82



--------------------------------------------------------------------------------




made by the Lenders, the Borrower or Guarantor under the Loan Documents. The
payment obligations of the Loan Parties under the Loan Documents shall not be
discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the dollar and transfer to Texas under normal banking procedures
does not yield the amount of the dollar paid at Texas due hereunder. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
hereunder in dollars into another currency (the “Second Currency”), the rate of
exchange which shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase dollars with the
Second Currency in the London foreign exchange market at approximately
11:00 a.m. London time on the Business Day next preceding that on which such
judgment is rendered. The obligation of any Loan Party in respect of any such
sum due from it to the Administrative Agent or any Lender shall, notwithstanding
the rate of exchange actually applied in rendering such judgment, be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be due hereunder in the Second Currency to the Administrative Agent or such
Lender, as the case may be, the Administrative Agent or such Lender, as the case
may be, may in accordance with normal banking procedures purchase such amount of
dollars (and transfer to Texas) with the amount of the Second Currency so
adjudged to be due as the Administrative Agent could have purchased with the
Second Currency in the London foreign exchange market at approximately
11:00 a.m. London time on the Business Day next preceding that on which such
judgment is rendered, and each Loan Party hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify the Administrative Agent
or such Lender, as the case may be, against, and to pay the Administrative Agent
or such Lender, as the case may be, on demand in dollars, any difference between
the sum originally due to the Administrative Agent or such Lender, as the case
may be, in dollars and the amount of dollars so purchased and transferred, and
if the amount of dollars so purchased exceeds the amount of the Second Currency
which the Administrative Agent could have purchased on the Business Day next
preceding that on which judgment is rendered, such Lender or the Administrative
Agent agrees to remit such excess to the Borrower.
SECTION 9.15 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.


[Signature Pages Follow]

83



--------------------------------------------------------------------------------




S-1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


HINES GLOBAL REIT PROPERTIES LP


By:    Hines Global REIT, Inc.,
General Partner


By:
/s/ J. Shea Morgenroth
 
Name: J. Shea Morgenroth
 
Title: Chief Accounting Officer and Treasurer





The undersigned executes this Agreement to evidence its agreement to comply with
Section 5.10 and Article VI of this Agreement.


HINES GLOBAL REIT, INC.
By:
/s/ J. Shea Morgenroth
 
Name: J. Shea Morgenroth
 
Title: Chief Accounting Officer and Treasurer











                    
JPMORGAN CHASE BANK, individually and as Administrative Agent
By:
/s/ Elizabeth Johnson
 
Name: Elizabeth Johnson
 
Title: Services Credit B






84



--------------------------------------------------------------------------------










J.P. MORGAN EUROPE LIMITED,
as Administrative Agent for Foreign Currencies


By:
/s/ Belinda Lucas
 
Name: Belinda Lucas
 
Title: Associate





JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, TORONTO BRANCH,
as Administrative Agent for Canadian Dollars


By:
/s/ Steve Voigt
 
Name: Steve Voigt
 
Title: Senior Vice President







BANK OF AMERICA, N.A.,
individually and as Syndication Agent


By:
/s/ Alisa Hollenback
 
Name: Alisa Hollenback
 
Title: Senior Vice President







U.S. BANK NATIONAL ASSOCIATION,
individually and as Co-Documentation Agent


By:
/s/ Gregory N. Kaye
 
Name: Gregory N. Kaye
 
Title: Senior Vice President












85



--------------------------------------------------------------------------------








BMO HARRIS FINANCING, INC., fka BMO Capital Markets Financing, Inc.,
individually and as Co-Documentation Agent
By:
/s/ Irene E Prekezes
 
Name: Irene Prekezes
 
Title: Director







REGIONS BANK,
individually and as Co-Documentation Agent




By:
/s/ Mike Evans
 
Name: Mike Evans
 
Title: Senior Vice President





KEYBANK NATIONAL ASSOCIATION




By:
/s/ Tayven Hike
 
Name: Tayven Hike
 
Title: Vice President







COMERICA BANK




By:
/s/ Michael T. Shea
 
Name: Michael T. Shea
 
Title: Vice President







AMEGY BANK NATIONAL ASSOCIATION




By:
/s/ Jason Safier
 
Name: Jason Safier
 
Title: Assistant Vice President


86



--------------------------------------------------------------------------------












UNION BANK, N.A.


By:
/s/ Zachary Chan
 
Name: Zachary Chan
 
Title: Vice President







RBS CITIZENS, N.A.




By:
/s/ Michael Browne
 
Name: Michael Browne
 
Title: Vice President





EASTERN BANK




By:
/s/ Jared H. Ward
 
Name: Jared H. Ward
 
Title: Senior Vice President


























87



--------------------------------------------------------------------------------





























88



--------------------------------------------------------------------------------




EXHIBIT A


SCHEDULE 2.01


LENDERS




Revolving Loan Commitment/    
Name    Address    Foreign CurrencyCommitment    Term Loan Commitment


JPMorgan Chase Bank, N.A.    See Section
9.01    $68,500,000.00/$36,750,000.00    $32,125,000.00
16.11764706%/17.29411765%    16.0625%


Bank of America, N.A.    8101 SW 34th
Avenue    $68,500,000.00/$36,750,000.00    $32,125,000.00
Amarillo, Texas 79121    16.11764706%/17.29411765%    16.0625%
Attention: Alisa Hollenback
Telephone No. 806.463.3924
Telecopy No. 972.728.6197
Email Address: alisa.l.hollenback@baml.com
    
BMO Harris Financing, Inc.    111 W. Monroe Street,
5E    $51,000,000.00/$25,500,000.00    $24,000,000.00
Chicago, Illinois 60603    12.0%/12.0%    12.0%
Attention: Irene Prekezes
Telephone No. 312.461.5905
Telecopy No. 312.293.8409
Email Address: irene.prekezes@harrisbank.com
    
Regions Bank    16600 N. Dallas
Parkway    $51,000,000.00/$25,500,000.00    $24,000,000.00
Suite 100    12.0%/12.0%    12.0%
Dallas, Texas 75248
Attention: Mike Evans
Telephone No. 972.738.5019
Telecopy No. 972.738.5028
Email Address: michael.evans@regions.com






--------------------------------------------------------------------------------




Revolving Loan Commitment/    Term Loan Commitment
Name    Address    Foreign CurrencyCommitment


U.S. Bank National Association    14241 Dallas Parkway, Suite
490    $51,000,000.00/$25,500,000.00    $24,000,000.00
Dallas, Texas 75254    12.0%/12.0%    12.0%
Attention: Becky Aduddell
Telephone No. 972.458.4528
Telecopy No. 1.866.721.7062
Email Address: complex.credits.portland@usbank.com


Union Bank, N.A.    145 S. State College Blvd., Suite
600    $34,000,000.00/$17,000,000.00    $16,000,000.00
Brea, California 92821    8.0%/8.0%    8.0%
Attention: Amelida Carreno
Telephone No. 714.987.5112
Telecopy No. 949.752.8361
Email Address: Amelida.Carreno@unionbank.com


RBS Citizens, N.A.    1215 Superior Ave.,
OHS675    $27,000,000.00/$13,500,000.00    $13,000,000.00
Cleveland, Ohio 44114    6.35294118%/6.35294118%    6.5%
Attention: Diane VandenPlas
Telephone No. 216.277.0472
Telecopy No. 216.277.4600
Email Address: diane.vandenplas@rbscitizens.com


Amegy Bank National Association    4400 Post Oak
Parkway    $27,000,000.00/$13,500,000.00    $13,000,000.00
Houston, Texas 77027    6.35294118%/6.35294118%    6.5%
Attention: Julie Cotuno
Telephone No. 713.232.2033
Telecopy No. 713.232.5932
Email Address: julie.cotuno@amegybank.com






--------------------------------------------------------------------------------




Revolving Loan Commitment/    Term Loan Commitment
Name    Address    Foreign CurrencyCommitment


KeyBank National Association    1200 Abernathy Rd.,
NE    $20,000,000.00/$10,000,000.00    $10,000,000.00
Suite 1550    4.70588235%/4.70588235%    5.0%
Atlanta, Georgia 30328
Attention: Tayven Hike
Telephone No. 770.510.2100
Telecopy No. 710-510.2195
Email Address: tayven_hike@keybank.com




Comerica Bank    3551 Hamlin
Road    $17,000,000.00/$8,500,000.00    $8,000,000.00
Auburn Hills, Michigan 48326    4.0%/4.0%    4.0%
Attention: Michael Shea
Telephone No. 248.371.6313
Telecopy No. 248.371.7920
Email Address: mtshea@comerica.com




Eastern Bank    605 Broadway, LF24    $10,000,000.00/$0.00    $3,750,000.00
Saugus, Massachusetts 01906    2.35294118%/0.0%    1.875%
Attention: Jared H. Ward
Telephone No. 781.581.4261
Telecopy No. 781.581.4225
Email Address: j.ward@easternbank.com






--------------------------------------------------------------------------------












Schedule 3.06


DISCLOSED MATTERS


NONE






--------------------------------------------------------------------------------




Schedule 3.13
LIST OF SUBSIDIARIES
Name
Jurisdiction of Organization
Hines Global REIT Properties LP
Delaware
Hines Global REIT 17600 Gillette GP LLC
Delaware
Hines Global REIT 17600 Gillette LP
Delaware
Hines-Moorfield UK Venture I S.Á.R.L. (Lux)
Luxembourg
Hines-Moorfield Brindley 3 S.Á.R.L.
Luxembourg
Hines-Moorfield Brindley 4 S.Á.R.L.
Luxembourg
Hines-Moorfield Brindley 5 S.Á.R.L.
Luxembourg
Hines-Moorfield Brindley 6 S.Á.R.L.
Luxembourg
Hines-Moorfield Brindley 9 S.Á.R.L.
Luxembourg
Hines-Moorfield Brindley 100 S.Á.R.L.
Luxembourg
Hines Global REIT Hock Plaza I LLC
Delaware
Hines Global REIT Southpark Center II GP LLC
Delaware
Hines Global REIT Southpark Center II LP
Delaware
Hines Global REIT 50 South Sixth LLC
Delaware
Hines Global REIT International Investment Manager LLC
Delaware
Hines Global REIT European Holdings LLC
Delaware
Hines Global REIT HoldCo S.Á.R.L.
Luxembourg
Sofina Properties Limited
British Virgin Islands
Hines Global REIT Moscow Holdings I LLC
Delaware
Ifmall Finance Ltd.
British Virgin Islands
Finmos Ltd.
Cyprus
Dolorous Ltd.
Cyprus
ZAO FM Logistic (SEVO)
Russia
Hines Global REIT Moscow Holdings II LLC
Delaware
HGR Moscow G11 Holdings, Ltd.
British Virgin Islands
Glumeran Holdings Limited
Cyprus
Fibersoft Limited
Cyprus
Maxrange Limited
Cyprus
OOO Gogolevsky 11
Russia
OOO GTN Global Properties 2
Russia
Hines Global REIT 250 Royall LLC
Delaware
Hines Global REIT Marlborough Campus I LLC
Delaware
Hines Global REIT Marlborough Campus II LLC
Delaware
Hines Global REIT Marlborough Holdings LLC
Delaware
Hines Global REIT Services Holdings, Inc.
Delaware





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
Hines Global REIT 100/140 Fourth Ave Services, Inc.
Delaware
Hines Global REIT Marlborough Campus Services, Inc.
Delaware
Hines Global REIT 100/140 Fourth Ave LLC
Delaware
Hines Global REIT Ashford Bridge Lender LLC
Delaware
Hines Global REIT One Waterwall Partner LLC
Delaware
Hines One Waterwall Holdings LP
Delaware
Hines One Waterwall GP LLC
Texas
Hines One Waterwall LP
Texas
Hines Global REIT 9320 Excelsior LLC
Delaware
Hines Global REIT Debt Fund Services, Inc.
Delaware
Hines Global REIT Debt Fund Holdings LLC
Delaware
Flagship Capital Partners Fund I LP
Texas
Flagship Capital Partners Fund II LP
Texas
Hines Global REIT Poland Finco LLC
Delaware
Hines Global REIT Poland Logistics Holdings I LLC
Delaware
Piran Investments Sp. z o.o.
Poland
Ipopema 57 Fundusz Inwestycyjny Zamkniety Aktywów Niepublicznych
Poland
Piran Investments Sp. z o.o. Geneva SKA
Poland
Piran Investments Sp. z o.o. Titus SKA
Poland
Piran Investments Sp. z o.o. Trajan SKA
Poland
Piran Investments Sp. z o.o. Hadrian SKA
Poland
Piran Investments Sp. z o.o. Nero SKA
Poland
Piran Investments Sp. z o.o. Vienna SKA
Poland
Prologis Poland XCI Sp. z o.o.
Poland
Hines Global REIT Australia Holdco LLC
Delaware
Hines Global REIT Australia Holdings Trust
Australia
Hines Global REIT Montague Trust
Australia
Hines Global REIT Brookes Trust
Australia
Hines Global REIT 550 Terry Francois LP
Delaware
Hines Global REIT 550 Terry Francois GP LLC
Delaware
Galleria Shopping Center LLC
Minnesota
Hines Global REIT Ann Trust
Australia
Ponce & Bird Miami Development LLC
Delaware
Hines Ponce & Bird Holdings LP
Delaware
Hines Global REIT Ponce & Bird Partner LLC
Delaware
Hines Global REIT Siemensstrase 7 LLC
Delaware
Hines Global REIT Victoria Trust
Australia
Galleria Parking Ramp LLC
Minnesota





--------------------------------------------------------------------------------




Name
Jurisdiction of Organization
One Westferry Circus S.a.r.l
Luxembourg
Global REIT Westferry HoldCo S.a.r.l
Luxembourg
Hines Global REIT 1 Westferry Holdings LLC
Delaware
Eaglestone sp. z o. o.
Poland
Hines Global REIT Riverside Center LLC
Delaware
Hines Global REIT Riverside Services, Inc.
Delaware
Hines Global REIT Campus Playa Vista GP LLC
Delaware
Hines Global REIT Campus Playa Vista LP                                   
Delaware
Hines Global REIT Playa Services Inc.
Delaware











--------------------------------------------------------------------------------






Schedule 5.11
UNENCUMBERED POOL
•
Fisher Plaza - a Class A, 293,727 s.f. multi-use property consisting of office,
data center, broadcast, and retail space located in Seattle, Washington

•
9320 Excelsior Blvd - a 7-story, 254,915 s.f. Class A office building located in
Hopkins, MN

•
250 Royall Street - a three story, 185,171 s.f. Class A office building located
in Boston, MA

•
17600 Gillette - a two story, 98,925 s.f. Class A office building located in
Irvine, CA

•
550 Terry Francois - a 6-story, 282,773 s.f. Class A office building located in
San Francisco, CA

•
Riverside Center - a 508,368 s.f. Class A office building located in Boston, MA









--------------------------------------------------------------------------------




Schedule 6.01


EXISTING INDEBTEDNESS


HINES GLOBAL REIT DEBT (EFFECTIVE OWNERSHIP)
 
 
 
 
 
 
DEBT IN PLACE AS OF 5/14/13
 
 
 
 
 
 
($000's)
 
 
 
 
 
 
PROPERTY/BORROWER
LENDER
OUTSTANDING PRINCIPAL
PRINCIPAL CURRENCY
INTEREST RATE
MATURITY DATE
 
 
 
 
 
 
 
 
US DOLLAR BORROWINGS:
 
 
 
 
 
 
 
 
 
 
 
 
 
Asset Mortgages:
 
 
 
 
 
 
Hock Plaza
Greenwich Capital
77,486
USD
5.58
%
12/6/2015
 
Southpark
Greenwich Capital
18,000
USD
5.67
%
12/6/2016
 
Fifty South Sixth
PB Capital
95,000
USD
3.62
%
11/4/2015
 
G-11
Raiffeisen Bank
37,550
USD
6.54
%
4/7/2021
 
Campus at Marlborough
Bear Sterns
55,458
USD
5.21
%
12/1/2014
 
Edina Galleria
Allianz Life Insurance Company of North America
65,500
USD
3.5
%
8/10/2019
 
La Playa Vista
MetLife
115,000
USD
1.7
%
5/14/2016
 
Flagship & Multi-family loans: 1
 
 
 
 
 
 
Flagship
Amegy Bank National Association
7,228
USD
4.5
%
3/8/2017
 
Waterwall - HILP Loan
Hines Interest Limited Partnership
18,634
USD
2.2
%
12/15/2014
 
Waterwall - Construction Loan
JPMorgan Chase Bank, N.A.
7,957
USD
2.45
%
6/28/2016
 
Ponce and Bird - HILP Loan
Hines Interest Limited Partnership
10,005
USD
2.2
%
7/13/2015
 
Ponce and Bird - Construction Loan
JPMorgan Chase Bank, N.A.
—
USD
2.45
%
5/10/2017
 
Subtotal
 
507,818
 
 
 
 
 
 
 
 
 
 
 
BRITISH POUND BORROWINGS: 2
 
 
 
 
 
 
 
 
 
 
 
 
 
Brindleyplace
EuroHypo
111,426
GBP
3.46
%
7/7/2015
 
Stonecutter Court
LBBW
83,110
GBP
4.79
%
3/11/2016
 
One Westferry
Pricoa Mortgage Capital
73,632
GBP
3.3
%
5/13/2020
 
Subtotal
 
268,169
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EURO BORROWINGS: 2
 
 
 
 
 
 
ProLogis Portfolio
Deutsche Pfandbriefbank AG
84,206
EURO
3.03
%
6/30/2017
 
Mercedes Benz
Landesbank Baden-Wurttemburg
44,920
EURO
1.77
%
12/31/2019
 
New City
ING Bank Slaski & WBK
107,100
EURO
3.01
%
3/18/2018
 
Subtotal
 
236,227
 
 
 
 
 
 
 
 
 
 
 
AUSTRALIAN DOLLAR BORROWINGS: 2
 
 
 
 
 
 
144 Montague 3
Commonwealth Bank of Australia
—
AUD
—
%
4/13/2017
 
100 Brookes
Bank of Western Australian Ltd
43,121
AUD
5.51
%
7/31/2017
 
465 Victoria
Credit Agricole
53,080
AUD
5.07
%
12/28/2016
 
825 Ann
Commonwealth Bank of Australia
80,840
AUD
4.96
%
4/30/2016
 
Subtotal
 
177,041
 
 
 
 
 
 
 
 
 
 
 
REVOLVERS / BRIDGE LOANS:
 
 
 
 
 
 
Hines Global Bridge Loan
JP Morgan Chase Bank, NA
150,000
 USD
2.21
%
5/28/2013
 
Hines Global REIT Revolver
JP Morgan Chase Bank, NA
300,000
 USD
2.12
%
4/13/2015
 
Total Revolving Credit Facilities
 
450,000
 
 
 
 
 
 
 
 
 
 
 
Total Outstanding Debt
 
1,639,254
 
 
 
 
 
 
 
 
 
 
 
1 - Flagship and Multi-family loan balances as of 5/1/13; Ponce and Bird
construction loan closed 5/10/13, balance currently $0
 
 
 
 
2 - Fx rates as of 5/14/13
 
 
 
 
 
 
3 - Current loan balance $0; loan has the ability to be prepaid and redrawn
throughout term of the loan; line fee of 1.3% still in place
 
 
 











--------------------------------------------------------------------------------










Schedule 6.02


EXISTING LIENS




See Schedule 6.01.






--------------------------------------------------------------------------------






Schedule 6.08


EXISTING RESTRICTIONS




NONE








--------------------------------------------------------------------------------








EXHIBIT A


ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.    Assignor:        _____________________________


2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender] Select as applicable.]


3.    Borrower:        Hines Global REIT Properties LP


4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of
_______________, 2013 among Borrower, the Lenders parties thereto,
Administrative Agent, and the other agents parties thereto







--------------------------------------------------------------------------------




6.    Assigned Interest:        _____________________________


Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee's compliance
procedures and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Title:


















Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.






--------------------------------------------------------------------------------








[Consented to and]4 Accepted:




[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent




By:_________________________________
Title:




[Consented to:]5


[NAME OF RELEVANT PARTY]




By:________________________________


4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


5To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.




--------------------------------------------------------------------------------








ANNEX 1


[__________________]6 Describe Credit Agreement at option of Administrative
Agent.




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document7 (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
6 Describe Credit Agreement at option of Administrative Agent.
7The term “Loan Document” should be conformed to that used in the Credit
Agreement.,




--------------------------------------------------------------------------------




3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of Texas.




--------------------------------------------------------------------------------






EXHIBIT B


LIST OF GUARANTORS




1.
Hines Global REIT, Inc., a Maryland corporation

2.
Hines Global REIT 100/140 Fourth Ave LLC, a Delaware limited liability company

3.
Hines Global REIT 9320 Excelsior LLC, a Delaware limited liability company

4.
Hines Global REIT 250 Royall LLC, a Delaware limited liability company

5.
Hines Global REIT 17600 Gillette LP, a Delaware limited partnership

6.
Hines Global REIT 550 Terry Francois LP, a Delaware limited partnership

7.
Hines Global REIT Riverside Center LLC, a Delaware limited liability company









--------------------------------------------------------------------------------






EXHIBIT B-1


FORM OF GUARANTY




THIS GUARANTY dated as of _______________ executed and delivered by each of the
undersigned, whether one or more, (all each a “Guarantor” and, collectively, the
“Guarantors”), in favor of (a) JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent (the “Agent”) for the Lenders under that certain Amended
and Restated Credit Agreement dated as of _______________, 2013, by and among
HINES GLOBAL REIT PROPERTIES LP (the “Borrower”), the financial institutions
party thereto and their assignees in accordance therewith (the “Lenders”), and
the Agent (as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms, the “Credit Agreement”)
and (b) the Lenders.
WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, each Guarantor other than the REIT is a Subsidiary of the Borrower;
WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Agent and the Lenders through their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower's obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, each Guarantor's execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1. Guaranty. Each Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans made
by the Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys' fees and other amounts payable to
any Lender or the Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; and (c) all expenses, including, without limitation, reasonable
attorneys' fees and disbursements, that are incurred by the Lenders or the Agent
in the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder.
Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Lenders and the




--------------------------------------------------------------------------------




Agent shall not be obligated or required before enforcing this Guaranty against
any Guarantor: (a) to pursue any right or remedy the Lenders or the Agent may
have against the Borrower, any other Guarantor or any other Person or commence
any suit or other proceeding against the Borrower, any other Guarantor or any
other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Guarantor or any other
Person; or (c) to make demand of the Borrower, any other Guarantor or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Lenders or the Agent which may secure any of the Obligations. In
this connection, each Guarantor hereby waives the right of such Guarantor to
require any holder of the Obligations to take action against the Borrower as
provided by any legal requirement of any Governmental Authority.
Section 3. Guaranty Absolute. Each Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Obligations; (ii) any change in the time, place or manner of payment
of all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;
(c)    any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
(d)    any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;
(f)    any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;
(g)    any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor's subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;




--------------------------------------------------------------------------------




(h)    any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
(j)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.
Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor); and (f) apply any sum, by whomsoever paid or however
realized, to the Obligations in such order as the Lenders or the Agent shall
elect in accordance with the Credit Agreement.
Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full. The REIT hereby represents and warrants to the Agent and the Lenders that
(a) the REIT will comply with all laws, rules, regulations and orders of any
Governmental Authority required to maintain, and will at all times qualify as
and maintain, its status as a real estate investment trust under Section
856(c)(1) of the Code, and (b) each of the REIT's Subsidiaries that is a
corporation is a “qualified REIT subsidiary” under Section 856 of the Code.
Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty in respect
of Swap Obligations. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell, support
or other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 7. Waiver. Each Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.
Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.




--------------------------------------------------------------------------------




Section 9. Reinstatement of Obligations. Each Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
with respect to any Obligations if at any time payment of any such Obligations
is rescinded or otherwise must be restored by the Agent and/or the Lenders upon
the bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.
Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and each Guarantor hereby
waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.
Section 11. Taxes. Each Guarantor hereby acknowledges and agrees that the terms
of Section 2.17(a) of the Credit Agreement shall be binding on such Guarantor as
though such Guarantor were a party thereto.
Section 12. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, from and after
an Event of Default under the Credit Agreement each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender to or for the credit or the account of any Guarantor against any
of and all the obligations of such Guarantor now or hereafter existing under
this Guaranty held by such Lender then due and payable. Each Guarantor agrees,
to the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Note, whether or not acquired pursuant to the
applicable provisions of the Credit Agreement, may exercise rights of setoff or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of such Guarantor in the
amount of such participation.
Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.
Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor's maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
applicable laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions.” Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to




--------------------------------------------------------------------------------




avoidance under the Avoidance Provisions, the maximum Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Obligations are deemed to have been incurred under the
Avoidance Provisions, would not cause the obligations of any Guarantor hereunder
(or any other obligations of such Guarantor to the Agent and the Lenders), to be
subject to avoidance under the Avoidance Provisions. This Section is intended
solely to preserve the rights of the Agent and the Lenders hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor nor
any other Person shall have any right or claim under this Section as against the
Agent and the Lenders that would not otherwise be available to such Person under
the Avoidance Provisions.
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.
Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
SECTION 17. JURISDICTION, VENUE.
(a)    EACH GUARANTOR AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS, HOUSTON DIVISION, OR, AT THE OPTION OF THE AGENT, ANY STATE
COURT LOCATED IN HARRIS COUNTY, TEXAS SHALL HAVE NONEXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY
COLLATERAL. EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER IN ANY OTHER APPROPRIATE JURISDICTION. FURTHER, EACH GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(b)    THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH
A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.
Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Agent to maintain




--------------------------------------------------------------------------------




such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.
Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person's respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor's successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor's
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or any Guarantor. Each Guarantor may
not assign or transfer its obligations hereunder to any Person, except to the
extent of transfers expressly permitted under the Credit Agreement.
Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.
Section 22. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.
SECTION 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH GUARANTOR (BUT NOT ITS PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS PARTNERS, SHAREHOLDERS OR MEMBERS) IS LIABLE FOR
THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE OBLIGATIONS AND LIABILITIES OF
EACH OF THE OTHER GUARANTORS HEREUNDER AND UNDER OTHER LOAN DOCUMENTS.
SECTION 24. WAIVER OF JURY TRIAL. THE GUARANTORS HEREBY ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE GUARANTORS, THE AGENT AND THE
LENDERS ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY OR THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF
ANY OF THEM. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE
FINANCING DESCRIBED IN THE LOAN DOCUMENTS.




--------------------------------------------------------------------------------




Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement. Each
Guarantor's address for notice is set forth below its signature hereto.
Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.
Section 28. Definitions. (a) For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
Section 29. Unencumbered Pool. If any Guarantor owns an Eligible Qualified
Property in the Unencumbered Pool, then such Guarantor agrees:
(a)    that it will not grant or allow to exist any Lien on such property other
than Permitted Encumbrances; and
(b)    that it is bound by, and will not enter into any restrictive agreements
prohibited by, Section 6.08 of the Credit Agreement.


IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
(GUARANTOR)




By:    
Name:    




--------------------------------------------------------------------------------




Title:    


Address for Notices:


c/o Hines Global REIT Properties LP
2800 Post Oak Blvd., Suite 4800
Houston, Texas 77056
Attention: Sherri Schugart and Jason Maxwell






--------------------------------------------------------------------------------








EXHIBIT C


FORM OF [REVOLVING] [TERM] NOTE




$_________________    __________, 2013




FOR VALUE RECEIVED, HINES GLOBAL REIT PROPERTIES LP, a Delaware limited
partnership (“Maker”), promises to pay without offset or counterclaim to the
order of [insert name of Lender] (“Payee”), the principal amount equal to [the
Term Loan Amount] [the lesser of (x) __________________________ ($_____________)
or (y) the outstanding amount advanced by Payee as a Revolving Loan] under the
Credit Agreement (as hereinafter defined), payable in accordance with the terms
of the Credit Agreement.
Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
[Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period. Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Revolving Loan Commitments.]
This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents).




--------------------------------------------------------------------------------




Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.


HINES GLOBAL REIT PROPERTIES LP


By:    Hines Global REIT, Inc.,
General Partner




By:                        
Name:                        
Title:                        






--------------------------------------------------------------------------------






EXHIBIT C-1


FORM OF SWINGLINE NOTE




$75,000,000.00    __________, 2013




FOR VALUE RECEIVED, HINES GLOBAL REIT PROPERTIES LP, a Delaware limited
partnership (“Maker”), promises to pay without offset or counterclaim to the
order of JPMORGAN CHASE BANK, N.A. (“Payee”), the principal amount equal to the
lesser of (x) Seventy-Five Million Dollars ($75,000,000.00) or (y) the
outstanding amount advanced by Payee as a Swingline Loan under the Credit
Agreement (as hereinafter defined), payable in accordance with the terms of the
Credit Agreement.
Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated of even date herewith, among Maker, the Lenders named therein,
and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and the
Lenders (as hereafter amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period. Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Revolving Loan Commitments.
This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents).
Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under




--------------------------------------------------------------------------------




applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.


HINES GLOBAL REIT PROPERTIES LP


By:    Hines Global REIT, Inc.,
General Partner




By:                        
Name:                        
Title:                        






--------------------------------------------------------------------------------








EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE




[Date]


JPMorgan Chase Bank, N.A.,
as Administrative Agent
712 Main Street
Houston, Texas 77002


Attn: Manager, Real Estate Group


Re:    Hines Global REIT Properties LP
Compliance Certificate for _______ through __________


Dear Ladies and Gentlemen:


This Compliance Certificate is made with reference to that certain Amended and
Restated Credit Agreement dated as of ________________, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Hines Global REIT Properties LP (the “Borrower”), the financial
institutions party thereto, as lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent. All capitalized terms used in this Compliance Certificate
(including any attachments hereto) and not otherwise defined in this Compliance
Certificate shall have the meanings set forth for such terms in the Credit
Agreement. All Section references herein shall refer to the Credit Agreement.
I hereby certify that I am the [chief financial officer] [principal accounting
officer] [chief operating officer] [treasurer] [controller] of Hines Global
REIT, Inc., and that I make this Certificate on behalf of the REIT. I further
represent and certify on behalf of the REIT as follows as of the date of this
Compliance Certificate:
I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the REIT and its
Subsidiaries, during the accounting period (the “Reporting Period”) covered by
the financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not disclosed the existence during or
at the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default.    Alternatively, if a Default or Event of Default
existed or exists, specify the nature and period of existence thereof and what
action the Borrower or any of its Subsidiaries has taken, is taking and proposes
to take with respect thereto.
Attached hereto as Schedule B is a schedule of the amount, maturity, interest
rate and amortization requirements for the outstanding




--------------------------------------------------------------------------------




Indebtedness. As of the last day of the Reporting Period, the amount of
Indebtedness was $_____________, the amount of Secured Debt was $_____________,
the amount of Indebtedness other than Secured Debt was $_____________, and the
amount of Secured Recourse Debt was $_____________.
Attached hereto as (x) Schedule C-1 is a detailed calculation of Interest
Expense for the Reporting Period, which amount was $__________, (y) Schedule C-2
is a detailed calculation of Interest Expense on Unsecured Debt for the
Reporting Period, which amount was $__________, and (z) Schedule C-3 is a
detailed calculation of the Interest Expense and principal paid on Indebtedness,
which aggregated $__________.
Attached hereto as Schedule D is a detailed calculation of EBITDA for the
Reporting Period, which amount was $___________.




As of the last day of the Reporting Period:


1.    Ratio of Secured Debt to Total Asset Value:


(a)    Indebtedness secured by a Lien    $___________
(b)    (i) Net Operating Income for Domestic Real Property
owned during the most recent 12 months (based on    $___________
the last 12 months)    $___________
(ii) Capital Expenditure Reserve    $___________
(iii) [(i) - (ii)] ÷ (1) 7.00% for Office Buildings in certain
approved metropolitan areas, and 7.50% for all other
Office Buildings, (2) 7.25% for regional malls and
grocery-store anchored retail centers, and 7.75% for all
other Retail Property, (3) 7.75% for Industrial Property and
(4) 6.50% for Multifamily Residential Property    $___________
(c)    Historical Value of Domestic Real Property acquired
during the most recent 12 months    $___________
(d)    Historical Value of International Real Property    $___________
(e)    Value ((b) + (c) + (d))    $___________
(f)    Cash and cash equivalents excluding tenant
security and other restricted deposits    $___________
(g)    Investments in loans    $___________
(h)    Investments in real estate related Unconsolidated
Affiliates    $___________
(i)
Earnest money deposits for Real Property acquisition

(limited to 5% of Total Asset Value)    $___________
(j)
Total Asset Value ((e) + (f) + (g) + (h) + (i) but the

aggregate value of International Real Property is limited
to 60% of Total Asset Value, decreasing to 55% on and
after December 31, 2013)    $___________




--------------------------------------------------------------------------------




(k)
Ratio of Secured Debt to Total Asset Value    _________%

(as a percentage, (a) ÷ (j))    Pursuant to Section 5.10(b), cannot exceed 50%
(55% for up to two quarters after a Major Acquisition).


2.    Ratio of Secured Recourse Debt plus Subordinated Debt to Total Asset
Value:


(a)    Secured Recourse Debt    $___________
(b)
Subordinated Debt    $___________

(c)
(a) + (b)    $___________

(d)
Total Asset Value    $___________

(e)    Ratio of Secured Recourse Debt plus Subordinated
Debt to Total Asset Value (as a percentage, (c) ÷ (d))    Pursuant to Section
5.10(c), cannot exceed 15%.    _________%


3.    Debt Service Coverage Ratio:


(a)    EBITDA    $___________
(b)
Capital Expenditure Reserve    $___________

(c)    (a) - (b)    $___________
(d)    Principal and interest paid on Indebtedness    $___________
(e)    Debt Service Coverage Ratio ((c) to (d))    Pursuant to Section 5.10(d),
must not be less than 1.75 to 1.00.    _______ : 1.00


4.    Net Worth:


(a)    Total Asset Value    $___________
(b)    Indebtedness    $___________
(c)
Net Worth ((a) - (b))    Pursuant to Section 5.10(e), must not be less than
$1,000,000,000 (subject to reduction to no less than $650,000,000 by asset
sales).    $___________



5.    Unencumbered Interest Coverage Ratio:


(a)    Net Operating Income for the Unencumbered Pool, less
Capital Expenditure Reserve for each such property    $___________
(b)
Actual Interest Expense on Unsecured Debt other than

Subordinated Debt    $___________
(c)
Assumed interest due on Unsecured Debt other than

Subordinated Debt at 5.50% per annum    $___________
(d)
Greater of (b) or (c)    $___________

(e)    Unencumbered Interest Coverage Ratio ((a) to (d))    Pursuant to Section
5.10(g), must not be less than 2.00 to 1.00 (subject to specific cure
right).    ______ : 1.00


6.    Unencumbered Value Ratio:


(a)    Unsecured Debt other than Subordinated Debt    $___________
(b)    Value of the Unencumbered Pool    $___________
(c)    Unencumbered Value Ratio (as a percentage,
(a) (b))    Pursuant to Section 5.10(f), cannot exceed 60% (65% for up to two
quarters after a Major Acquisition).    _______%




--------------------------------------------------------------------------------






7.    Ratio of Indebtedness to Total Asset Value:


(a)    Indebtedness    $___________
(b)    Total Asset Value    $___________
(c)    Ratio of Indebtedness to Total Asset Value Ratio
(as a percentage, (a) (c))    Pursuant to Section 5.10(a), cannot exceed 60%
(65% for up to two quarters after a Major Acquisition).    _______%


8.    Investment Limitations:


(a)    (i)    Investments in Unconsolidated Affiliates    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) (ii), expressed as a percentage    Pursuant to Section 6.04(d),
cannot exceed 10% of the Total Asset Value.    _______%


(b)    (i)    Investments in notes receivable secured by real estate or
ownership interests    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    Pursuant to Section 6.04(e),
cannot exceed 10% of the Total Asset Value.    _______%


(c)    (i)    Investments in undeveloped land    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    Pursuant to Section 6.04(f),
cannot exceed 10% of the Total Asset Value.    _______%


(d)    (i)    Investments in property under construction or
development    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    Pursuant to Section 6.04(g),
cannot exceed 15% of the Total Asset Value.    _______%


(e)    (i)    Investments in undeveloped land, Unconsolidated
Affiliates, property under construction or
development and notes receivable    $___________
(ii)    Total Asset Value    $___________
(iii)    (i) ÷ (ii), expressed as a percentage    Pursuant to Section 6.04,
cannot exceed 25% of the Total Asset Value.    _______%




This Compliance Certificate has been executed and delivered as of the date set
forth above.


HINES GLOBAL REIT, INC.




By:                        
Name:                        
Title:                        




--------------------------------------------------------------------------------






Exhibit E-1-1
HOU:0007002/04503:1671246v9
EXHIBIT E-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]




Exhibit E-2-1
HOU:0007002/04503:1671246v9




--------------------------------------------------------------------------------




EXHIBIT E-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]




--------------------------------------------------------------------------------








EXHIBIT E-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner's/member's beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]






--------------------------------------------------------------------------------






EXHIBIT E-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
Name:
Title:
Date: ________ __, 20[ ]




